Exhibit 10.1

 



 



 

 

ASSET PURCHASE AGREEMENT

 

BETWEEN

 

LIMONEIRA COMPANY

 

AND

 

OXNARD LEMON ASSOCIATES, LTD.

 

Dated as of July 24, 2018

 



 



 

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS       1.1 Definitions 1       ARTICLE II PURCHASE AND SALE
      2.1 Purchase and Sale 5       2.2 Excluded Assets 5       2.3 Purchase
Price 5       2.4 Assumption of Liabilities 5       2.5 Liquidated Damage 6    
  2.6 Payment of the Purchase Price 6       2.7 Allocation of Purchase Price 6  
    2.8 Sale and Use Taxes 6       2.9 Independent Contract Consideration 6    
  ARTICLE III DUE DILIGENCE       3.1 Due Diligence Period 7       3.2 Due
Diligence Materials 7       3.3 Phase 1 Examination 7       3.4 Approval of
Preliminary Title Report 7       3.5 Buyer and Seller Termination Rights Prior
Initial Closing Date 8       3.6 “AS-IS” 9       3.7 Termination of Agreement 9

 

 

 

 

ARTICLE IV ESCROW/INITIAL CLOSING       4.1 Opening of Escrow 9       4.2
Statement of Satisfaction or Waiver of Conditions 9       4.3 Initial Closing 10
      4.4 Title 10       ARTICLE V ANCILLARY TRANSACTIONS       5.1 Removal of
Growers’ Fruit 10       5.2 Replacement of Roof 11       5.3 Sunkist Retirement
Plan Withdrawal 11       5.4 Hard Assets Lease Back 12       5.5 Joint Press
Release 13       ARTICLE VI EMPLOYMENT       6.1 Employment of Seller’s
Employees 13       6.2 Employment of Amy Fukutomi 13       6.3 Employment of Tom
Mayhew 14       ARTICLE VII REPRESENTATIONS AND COVENANTS OF SELLER       7.1
Power 14       7.2 Requisite Action 14       7.3 Authority 14       7.4 Income
Tax Information 14       7.5 Encroachments 14

 

 2

 

 

7.6 Governmental Notices 14       7.7 No Other Agreements 15       7.8 No
Litigation 15       7.9 No Hazardous Materials 15       7.10 No Undisclosed
Defects 15       7.11 No Unrecorded Interest 15       7.12 No Breach 15      
7.13 Seller Delivery of Sunkist Letters 15       7.14 Labor Matters 16      
7.15 “AS IS” 16       7.16 Survival 16       ARTICLE VIII REPRESENTATIONS AND
COVENANTS OF BUYER       8.1 Power 16       8.2 Requisite Action 16       8.3
Authority 16       8.4 Insolvency 16       8.5 Survival 16       ARTICLE IX
CONDITIONS TO INITIAL CLOSING       9.1 Seller's Conditions to Initial Closing
17       9.2 Buyer's Conditions to Initial Closing 17       ARTICLE X EFFECT OF
A FAILURE OF A CONDITION       10.1 Effect of Failure 19

 

 3

 

 

ARTICLE XI ESCROW INITIAL CLOSING OBLIGATIONS       11.1 Deliveries by Seller to
Escrow Holder 19       11.2 Deliveries by Buyer to Escrow Holder 20       11.3
Disbursements and Other Actions by Escrow Holder 21       11.4 Post-Closing
Instructions 22       ARTICLE XII ESCROW CANCELLATION       12.1 Escrow
Cancellation Charges 23       12.2 Termination Rights of Buyer 23       12.3
Termination Rights of Seller 23       ARTICLE XIII COSTS AND PRORATIONS      
13.1 Escrow and Other Costs 24       13.2 Real Property Taxes and Assessments 24
      13.3 Supplemental Real Property Taxes 24       13.4 Documentary Transfer
Taxes; Sales and Use Taxes 25       13.5 Broker's Commission 25       ARTICLE
XIV CONDEMNATION PRIOR TO INITIAL CLOSING       14.1 Condemnation 25      
ARTICLE XV FIRE OR OTHER CASUALTY PRIOR TO INITIAL CLOSING       15.1 Fire or
Other Casualty Prior to Initial Closing 25

 

 4

 

 

ARTICLE XVI CONDITIONS TO FINAL CLOSING       16.1 Seller's Conditions to Final
Closing 26       16.2 Buyer's Conditions to Final Closing 26       ARTICLE XVII
EFFECT OF FAILURE OF A CONDITION       17.1 Effect of Failure of a Condition 27
      ARTICLE XVIII SELLER'S LIQUIDATED DAMAGES IF BUYER DEFAULTS       18.1
Seller's Liquidated Damages If Buyer Defaults 27       ARTICLE XIX FINAL
CLOSING; FINAL CLOSING OBLIGATIONS       19.1 Close of Final Closing 28      
19.2 Delivery by Seller to Buyer 28       19.3 Delivery by Buyer at Final
Closing 28       19.4 Disbursements and Other Actions by Escrow Holder;    
Possession of Purchased Assets 29       19.5 Transaction Documents; Further
Assurances 29       19.6 Buyer Assumption of Condition of Purchased Assets;
Buyer Release 30       ARTICLE XX INDEMNIFICATION; CLAIMS       20.1
Indemnification by Seller 31       20.2 Indemnification by Buyer 32       20.3
Indemnification Periods; Liability Limitations 32       20.4 Successor Liability
33       20.5 Claims 33

 

 5

 

 

20.6 Insurance 34       ARTICLE XXI GROWER RENTENTION       21.1 Grower
Retention 34       XXII CONFIDENTIALITY       22.1 Confidentiality 35          
  ARTICLE XXIII NOTICES       23.1 Notices 35       ARTICLE XXIV MISCELLANEOUS  
    24.1 Governing Law 36       24.2 Assignment 36       24.3 Waiver 37      
24.4 No Benefit to Others 37       24.5 Signatories 37       24.6 Successors 37
      24.7 Counterparts 37       24.8 Headings 37       24.9 Entire Agreement;
Amendments 37       24.10 Severability 37       24.11 Construction 38      
24.12 No Third-Party Beneficiaries 38

 

 6

 

 

24.13 Attorneys' Fees 38       24.14 Disclosures 38       24.15 Time is of the
Essence 38       ARTICLE XXV DULY APPROVED       25.1 Buyer and Seller Approval
38

 

 7

 

 

ACCEPTANCE OF ESCROW HOLDER

 

Exhibits

 

  A. Wrap Escrow Instructions of Chicago Title Company         B. Grant Deed to
the Property         C. Lease of Hard Assets by Buyer to Seller         D. Legal
Description of the Property         E. Sunkist License Termination Letter      
  F. Bill of Sale and General Assignment         G. Trademark/Trade Name
Assignment         H Joint Press Release         I Sunkist Retirement Plan
Withdrawal Letter

 

Schedules

 

  1. List of Hard Assets of Seller         2. List of Soft Assets of Seller    
    3. List of Liabilities to Be Assumed by Buyer         4. List of Excluded
Assets         5. Allocation of Purchase Price         6. List of Casualty
Policies         7. List of UCC Liens

 

 8

 

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT, dated for reference purposes as of July 24, 2018
(“Agreement”) is entered into by and between LIMONEIRA COMPANY a Delaware
corporation ("Buyer") and OXNARD LEMON ASSOCIATES, LTD., a California limited
partnership, ("Seller").

 

A.           Seller is a licensed Sunkist (as hereinafter defined) packinghouse
in the business of packing citrus fruit at the Property (as hereinafter defined)
exclusively for citrus growers, who are members of Sunkist, pursuant to grower
contracts and delivering such citrus fruit to customers of Sunkist (as
hereinafter defined) pursuant to the Sunkist License Agreement (as hereinafter
defined).

 

B.           Buyer is also engaged in the business of packing citrus fruit from
its own properties and citrus fruit of independent citrus growers.

 

C.           Buyer desires to purchase the Hard Assets (as hereinafter defined)
from Seller on the Initial Closing Date (as hereinafter defined) and the Soft
Assets (as hereinafter defined) on the Final Closing Date (as hereinafter
defined) all upon the terms and conditions set forth herein and Seller is
willing to sell the Hard Assets and the Soft Assets to Buyer on such terms and
conditions.

 

D.           Seller desires to lease back from Buyer the Hard Assets (as
hereinafter defined) on the terms and conditions set forth herein to enable
Seller to continue Seller’s Business for the Sunset Period (as hereinafter
defined) thereby fulfilling Seller’s obligations to Sunkist and Seller’s Growers
(as hereinafter defined) pursuant to the Sunkist License Agreement (as
hereinafter defined) and Buyer is willing to lease back the Hard Assets to
Seller on such terms and conditions.

 

E.           This Agreement also constitutes instructions of Buyer and Seller to
Chicago Title Company, Oxnard, California as Escrow Holder whose general
instructions are attached hereto as Exhibit A and incorporated herein.

 

NOW, THEREFORE, in consideration of the premises, of the representations,
warranties, covenants and agreement herein contained and of the mutual benefits
to be derived therefrom, the parties hereto, intending to be legally bound, do
hereby covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1           Definitions. In addition to other terms defined in this Agreement
as used herein the following word and phrases shall have the following meanings:

 

 

 

 

(a)          “Agreement Execution Date”; “Execution Date”, The earliest date
upon which this Agreement has been fully executed by both the Seller and the
Buyer.

 

(b)          “Casualty Policies". The policies of casualty insurance maintained
by Seller on the Hard Assets as of the Initial Closing Date as set forth on
Schedule 6 attached hereto.

 

(c)          "Due Diligence Period". The period for Buyer’s comprehensive
examination of the physical and legal aspects of the Purchased Assets and
Seller’s Business which ended at 5pm PDT on the fifth (5) business day prior to
the Agreement Execution Date, as provided in Section 3.1, hereof,

 

(d)          "Environmental Laws". Means any and all present federal, state and
local laws, (whether under common law, statute, rule, regulation or otherwise),
permits, and other requirements of governmental authorities relating to the
environment or to any Hazardous Substance (including, without limitation, (i)
the Toxic Substances Control Act, 15 U.S.C., Section 2601 et seq., (ii) the
Clean Water Act, 33 U.S.C., et seq., (iii) the Resource and Conversation and
Recovery Act, 42 U.S.C., Section 6901 et seq., (iv) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C., Section 9601
et seq., (v) the Hazardous Materials Transportation Act, 49 U.S.C., Section 1801
et seq., (vi) the California Hazardous Waste Control Act, Health and Safety
Code, Section 25100 et seq., (vii) the California Hazardous Substance Account
Act, Health and Safety Code, Section 25249.5 et seq., (viii) the California
Waste Management Act, Health and Safety Code, Section 25170.1 et seq., (ix)
Health and Safety Code, Section 2550, Hazardous Materials Release Response Plans
and Inventory, or (x) the California Porter-Cologne Water Quality Control Act,
Water Code, Section 13000 et seq., all as amended.

 

(e)          "Escrow". The escrow to be opened by Seller and Buyer with Escrow
Holder for the purchase and sale of the Purchased Assets.

 

(f)          "Escrow Charges". All fees, charges, recording fees and expenses
charged or incurred by Escrow Holder as well as all charges related to the
services of the Title Company in connection with all title matters relating to
this Escrow.

 

(g)          "Escrow Holder". Chicago Title Company, Oxnard, California; Lisa
Rowlands; Office: 805-477-5227; Email: lisa.rowlands@ctt.com

 

(h)          "Escrow Withdrawal Liability Hold Back". The sum of $5,419,087
representing an estimate of Seller’s withdrawal liability from the Sunkist
Retirement Plan as of July 2, 2017.

 

(i)          "Excluded Assets". Those assets not being sold to Buyer by Seller
which are either (i) owned by Seller or (ii) not owned by Seller as provided in
Section 2.2, hereof and set forth on Schedule 4, attached hereto.

 

  2

 

 

(j)          "Final Closing". The closing of the purchase and sale of the Soft
Assets on the Final Closing Date.

 

(k)          "Final Closing Date". October 31, 2018 or such earlier date as the
Sunkist License Agreement terminates.

 

(l)          “Fruit Growers Supply”. A cooperative which supplies packing and
shipping materials to its members, including Seller.

 

(m)          "Grant Deed". The grant deed in the form of that attached as
Exhibit B hereto conveying the Property to Buyer.

 

(n)           "Hard Assets". The Property and all of the Tangible Personal
Property owned by Seller other than the Excluded Assets, as set forth on
Schedule I, attached hereto.

 

(o)          "Hard Asset Purchase Price". The sum of Twenty Four Million Seven
Hundred Fifty Thousand Dollars ($24,750,000) to be paid through Escrow by Buyer
to Seller for the Hard Assets on the Initial Closing Date.

 

(p)          "Hazardous Material". (i) Any chemical, compound, material, mixture
or substance that is now defined or listed in, or otherwise classified pursuant
to, any Environmental Law as a "hazardous substance," "hazardous material,"
"hazardous waste," "extremely hazardous waste," "infectious waste," "toxic
substance," "toxic pollutant," or any other formulation intended to define,
list, or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, or "BP toxicity" and (ii) petroleum, natural gas, natural gas liquids,
liquefied natural gas, synthetic gas usable for fuel (or mixtures of natural gas
and such synthetic gas), ash produced by a resource recovery facility utilizing
a municipal solid waste stream, and drilling fluids, produced waters and other
wastes associated with the exploration, development or production of crude oil,
natural gas, or geothermal resources.

 

(q)          “Improvements.” All buildings, structures, fixtures, hardscape and
landscape, fences, utility service pipes and connections and all other physical
improvements located on or under and permanently affixed to the Property.

 

(r)           "Initial Closing". The closing of the purchase and sale of the
Hard Assets to take place on the Initial Closing Date.

 

(s)          “Initial Closing Date”. The date, not more than four business days
following the Agreement Execution Date and, in no event whatsoever after July
27, 2018, on which Buyer purchases the Hard Assets from Seller and Seller and
Buyer enter into a lease back of the Hard Assets to Seller for the duration of
the Sunset Period, as provided in Section 5.4 below.

 

(t)          Knowledge”. As to Seller, the term “Knowledge” of a particular fact
or other matter shall mean the actual Knowledge of Amy Fukutomi and Tom Mayhew,
as individuals, without any duty to investigate, that they individually
possessed as of the Execution Date of this Agreement and as of the Initial
Closing Date.

 

  3

 

 

(u)         "Lease". The lease in the form of that attached hereto as Exhibit C
hereof to be entered into by Seller and Buyer effective as of the Initial
Closing Date whereby Buyer leases the Hard Assets to Seller for the Sunset
Period.

 

(v)         "Property". The approximately 13.03 acres of land, together with all
of the Improvements located at 2001 Sunkist Circle, Oxnard, California 93033
(“Property”), having an agreed value of Twenty Million Dollars, ($20,000,000),
as legally described in Exhibit D, hereto.

 

(w)        "Purchased Assets". The Hard Assets and Soft Assets of Seller, other
than the Excluded Assets.

 

(x)         "Purchase Price". The sum of Twenty Five Million Dollars
($25,000,000) to be paid by Buyer to Seller for the Purchased Assets, consisting
of the Hard Assets and the Soft Assets.

 

(y)          “Seller’s Business”. The business owned and operated by Seller at
the Property as described in Recital A, hereof.

 

(z)          “Soft Assets". The Soft Assets are listed in Schedule 2, hereto and
shall include all of Seller's trade names, trademarks, copyrights, phone and fax
numbers, websites, domain names and the "goodwill" of Seller's Business, other
than the Excluded Assets.

 

(aa)          "Soft Assets Purchase Price". The sum of Two Hundred Fifty
Thousand Dollars ($250,000) to be paid by Buyer to Seller through Escrow for the
Soft Assets on the Final Closing Date.

 

(bb)         "Sunkist". Sunkist Growers, Inc

 

(cc)         “Sunkist License Agreement”. The Commercial Packing House License
Agreement dated as of October 1, 2008 among Sunkist Growers, Inc., Kaweah-Oxnard
Fruit Exchange and Seller.

 

(dd)        “Sunkist Retirement Plan”. The Sunkist Retirement Plan B (as amended
and restated January 1, 2013

 

(ee)         “Sunset Period”. The period between the Initial Closing Date and
the Final Closing Date.

 

(ff)          “Sunkist License Termination Letter”. A letter from Seller to
Sunkist dated as of the Initial Closing Date, terminating Seller’s license
obligations under the Sunkist License Agreement effective as of October 31,
2018, in the form and content set forth in Exhibit E, attached hereto.

 

  4

 

 

(gg)         “Tangible Personal Property”. All machinery, tools, vehicles and
rolling stock, packing, storage and office equipment, furniture, furnishings,
and all other tangible personal property used by Seller in the conduct of
Seller’s Business at the Property, other than the Excluded Assets, having an
agreed value of Four Million Seven Hundred Fifty Thousand Dollars ($4,750,000).

 

(hh)         “Title Company”. Chicago Title Company, Oxnard, California.

 

ARTICLE II

 

PURCHASE AND SALE

 

2.1           Purchase and Sale. Upon the terms and conditions set forth in this
Agreement, Buyer agrees to purchase from Seller and Seller agrees to sell to
Buyer the Purchased Assets for the Purchase Price.

 

2.2           Excluded Assets. The Excluded Assets shall include all cash, all
receivables (including any from Fruit Growers Supply), inventory, prepaid items,
deposits and those additional items of tangible personal property listed on
Schedule 4 attached hereto.

 

2.3           Purchase Price. The total amount which Buyer shall pay for the
Hard Assets and the Soft Assets shall be the Purchase Price defined in Section
1.1(x), hereof.

 

2.4           Assumption of Liabilities.

 

(a) Buyer shall not assume or otherwise be liable for any liabilities of Seller,
except those liabilities Seller and Buyer have mutually agreed upon as set forth
in Schedule 3, hereto (the “Assumed Liabilities”). Between the Initial Closing
and the Final Closing, Buyer and Seller shall use best efforts to obtain any
necessary consents and complete the assignments to Buyer of the Assumed
Liabilities. Seller shall be solely responsible for the full and timely
satisfaction of all of the Assumed Liabilities up to the Final Closing Date and
Seller covenants and agrees to indemnify, defend and hold harmless Buyer from
and against any liability therefor prior to the Final Closing Date. Buyer shall
be solely responsible for the full and timely satisfaction of all of the Assumed
Liabilities after Final Closing Date and Buyer covenants and agrees to
indemnify, defend and hold harmless Seller from and against any liability
therefor arising after the Final Closing Date.

 

(b) At the Initial Closing, (I) the Property shall be unencumbered and not
subject to any leases or liens by Seller from any third party except as to the
Fruit Growers Supply UCC lien and the Allied Packaging UCC liens listed on
Schedule 7, hereto and any non-monetary liens and encumbrances of record not
disapproved by Buyer; and (ii) Seller shall use its best efforts to remove all
monetary liens on the other the Hard Assets (other than the Property) including,
but not limited to, those UCC liens listed on Schedule 7, attached hereto. The
Fruit Growers Supply and the Allied Packaging UCC liens on the Property and all
other UCC or other liens on the other Hard Assets shall in all events be removed
by Seller prior to the Final Closing.

 

  5

 

 

2.5           Liquidated Damages. In the event that Buyer fails to complete the
purchase of the Hard Assets in breach of this Agreement, Buyer shall promptly
pay to Seller from Escrow the sum of Two Million Five Hundred Thousand Dollars
($2,500,000) as liquidated damages as provided in Article XVIII hereof, and
Buyer shall pay all costs of the Escrow.

 

2.6           Payment of the Purchase Price. At least one business day prior to
the Initial Closing Date, Buyer shall deposit, by wire transfer in immediately
available funds, the full amount of the Purchase Price, plus Buyer's share of
the escrow and closing costs into Escrow.

 

2.7           Allocation of Purchase Price. The Purchase Price for all of the
Purchased Assets shall be allocated between the Hard Assets and the Soft Assets
as set forth in Schedule 5, attached hereto (the “Purchase Price Allocation”).
Seller and Buyer acknowledge that the Purchase Price Allocation set forth herein
shall be subject to post-closing revisions based upon a third party appraisal of
the Hard Assets and the Soft Assets (the “Third Party Appraisal”), conducted by
Buyer’s accountants and independent appraisers, at Buyer’s sole cost and
expense, which shall conform to generally accepted accounting principles and
shall control for all tax reporting purposes by Buyer and Seller. Buyer shall
use best efforts to have the Third-Party Appraisal completed and finalized on or
before the Final Closing Date and shall promptly provide a copy of the Third
Party Appraisal to Seller upon Buyer’s receipt thereof.

 

2.8           Sales and Use Taxes. All sales and use taxes and real and personal
property transfer fees and taxes arising from the purchase and sale of the
Purchased Assets shall be borne by Buyer, including, but not limited to, the
Documentary Transfer Tax in connection with the purchase of the Property by
Buyer. Buyer agrees to indemnify, defend and hold Seller harmless from all
claims, demands, administrative proceedings and legal actions with respect to
sales and use taxes and real and personal property transfer fees and taxes
agreed to be paid by Buyer under the foregoing provisions and from all liability
for such taxes and fees and interest and penalties with respect thereto.

 

2.9           Independent Contract Consideration. One Hundred Dollars ($100.00)
of the Initial Deposit (the “Independent Contract Consideration”) has been
bargained for and agreed to be paid by Buyer as consideration for Buyer’s
exclusive right to purchase the Purchased Assets and for Seller’s execution and
delivery of this Agreement. Notwithstanding anything to the contrary contained
herein, the Independent Contract Consideration is payable to Seller upon the
opening of Escrow in addition to and independent of all other consideration
provided in this Agreement and is nonrefundable in all events but shall be
credited against the Purchase Price in connection with the Closing.

 

  6

 

 

ARTICLE III

 

DUE DILIGENCE

 

3.1           Due Diligence Period. Buyer, at its sole cost and expense and
without any right of reimbursement from Seller regardless of whether Buyer
completes the purchase of the Purchased Assets subject to the rights and
remedies of Buyer upon a Seller default, has performed, to Buyer’s complete
satisfaction, all of the due diligence it deems appropriate and necessary with
respect to the Purchased Assets, including approval of the condition of title to
the Property as set forth in Section 3.4, hereof and any Certificate of
Occupancy or other permits or authorizations allowing Seller to operate its
fruit packing business at the Property.

 

3.2           Due Diligence Materials. Seller has heretofore provided Buyer with
the Phase 1 Report, defined in Section 3.3, hereof, and the Title Documents,
defined in Section 3.4, hereof and all other documents and information
pertaining to the Purchased Assets requested by Buyer exclusive of any and all
confidential or proprietary documents or information owned by Sunkist (jointly
the “Due Diligence Materials”), all of which Buyer hereby approves. Buyer hereby
(i) acknowledges that Buyer has received all documents and information, of every
kind and nature, and has had unfettered access to the Property as required by
Buyer in order to complete Buyer’s due diligence examination of the Purchased
Assets, and (ii) approves the physical and legal condition of the Purchased
Assets, and (iii) waives all further due diligence hereunder, and (iv)
acknowledges that Buyer’s due diligence examination of the Purchased Assets is
not a Buyer contingency to the Initial or Final Closings of the transactions
contemplated by the parties pursuant to this Agreement.

 

3.3           Phase 1 Examination. Buyer has been provided as part of Buyer's
Due Diligence a Phase 1 engineering report for hazardous materials on the
Property prepared by Stantec Consulting Services, Inc, dated May 12, 2017 (the
“Phase I Report”), the contents of which are hereby accepted and approved by
Buyer. Buyer hereby waives any Phase 2 examination of the Property (i.e.
invasive borings, testing's, etc.). Except as may be disclosed to Buyer in
writing prior to the Initial Closing Date, Seller has no Knowledge of the
existence of any underground tanks on the Property or any buried trash, garbage,
construction materials or other debris.

 

3.4           Approval of Preliminary Title Report. Seller has provided to Buyer
a current preliminary title report from the Title Company ("PTR"), dated June
27, 2018 (the “Preliminary Report”), covering the Property together with copies
of all documents referred to therein and a map of the Property showing the
location of all easements (the PTR, documents and map to be referred to
collectively as the "Title Documents"), the contents of which are hereby
approved by Buyer. Buyer hereby objects to all liens evidencing monetary
encumbrances including, without limitation, deeds of trust, financing
statements, tax liens, bonds and assessments, but excluding nondelinquent real
property taxes, bonds and assessments (collectively "Monetary Encumbrances"),
and Seller agrees to cause all such Monetary Encumbrances to be removed at
Seller's sole cost on or before the Initial Closing Date. Except as provided
above, Buyer accepts the condition of title to the Property as shown in the PTR
(the “Approved Title Conditions”).

 

  7

 

 

3.5           Buyer and Seller Termination Right Prior Initial Closing Date.

 

(a)           By Buyer: If during the period between the Execution Date and the
Initial Closing Date, Buyer discovers a fact, situation or occurrence unknown to
Buyer on the Execution Date that, in Buyer's sole and absolute discretion,
materially adversely affects Buyer's ability to use all or a material portion of
the Property or which materially interferes with Buyer's proposed operations
therein of a citrus packing warehouse (an “Unanticipated Event”), Buyer shall
promptly notify Seller of such fact. Buyer and Seller shall use mutual best
efforts to attempt to rectify the Unanticipated Event to Buyer’s reasonable
satisfaction prior to the Initial Closing Date in which case, subject to the
requirements of Section 3.5, hereof, this Agreement shall continue in full force
and effect. If Buyer and Seller shall be unable to rectify such Unanticipated
Event prior to the Initial Closing Date and provided neither Buyer nor Seller is
in material breach of this Agreement, then Buyer shall have the right to
terminate this Agreement by written notice to Seller and Escrow in which case
Escrow shall be cancelled and the provisions of Section 3.5(c), hereof, shall
apply.

 

(b)          By Seller: Notwithstanding anything to the contrary herein
contained, Buyer hereby acknowledges and agrees that, due to the absolute
deadline on Seller’s part to provide written notice to Sunkist on or before July
27, 2018, in the form of the Sunkist License Termination Letter set forth in
Exhibit E, attached hereto in order for Seller to effectively terminate the
Sunkist License Agreement as of October 31, 2018, it is a Seller Condition of
Closing that the absolute last date upon which the Initial Closing may, under
any circumstances, occur is July 27, 2018 (the “Initial Closing Deadline”) and
that if the Initial Closing shall fail, for any reason other than Seller’s
material breach of this Agreement, to occur prior to the Initial Closing
Deadline, this Agreement shall terminate and Escrow shall automatically and
without the requirement of notice from either Buyer or Seller be cancelled in
which case the provisions of Section 3.5(c), hereof, shall apply.

 

(c)           Upon the cancellation of Escrow pursuant to ether Section 3.5(a)
or (b), (i) Buyer and Seller shall execute and deliver to Escrow Holder
cancellation instructions and all documents that are reasonably required by
Escrow Holder and/or Buyer and Seller in order to cancel the Escrow and release
any interest of Buyer in and to the Purchased Assets, (ii) Seller and Buyer
shall each pay fifty percent (50%) of all Escrow Charges, (iii) Escrow Holder
shall refund all funds deposited by Buyer into Escrow, together with all
interest earned thereon in Escrow, to Buyer, less Buyer's share of Escrow
Charges, and Escrow Holder shall return all documents and instruments to the
parties who deposited the same into Escrow; and (iv) this Agreement shall
terminate and neither party hereto shall have any further obligation or
responsibility hereunder or liability of any nature or amount whatsoever to the
other party hereunder.

 

  8

 

 

3.6           "AS IS". Buyer acknowledges (i) that Buyer is purchasing the
Purchased Assets AS IS, WHERE IS and WITH ALL FAULTS and (ii) that, other than
Seller's obligation to repair the roof pursuant to Section 5.2 hereof, Buyer is
relying solely and exclusively upon Buyer’s own Due Diligence investigation of
all aspects of the Purchased Assets, and (iii) that Seller has made no express
or implied representations or warranties whatsoever as to the physical or legal
condition of the Purchased Assets or their completeness or appropriateness for
Buyer’s intended use or purpose thereof as a citrus packing warehouse and (iv)
that Buyer is completely satisfied with all aspects of the Purchased Assets as
of the Execution Date and as of the Initial Closing Date and the Final Closing
Date. Notwithstanding the foregoing, nothing contained herein shall relieve
Seller from the good faith obligation to inform Buyer if, prior to the Initial
Closing Date, the existence of any material defect in the Purchased Assets or
any situation or occurrence that would materially prevent Buyer's use of the
Property for Buyer’s intended purpose as a citrus packing warehouse comes within
Seller’s Knowledge.

 

3.7           If this Agreement terminates for any reason whatsoever, other than
as a result of Seller’s default, Buyer shall deliver to Seller within five (5)
days after any such termination, at no charge, copies of all surveys,
engineering studies, soil reports, maps, master plans, land use studies,
feasibility studies and other similar items prepared by or for Buyer that
pertain to the Property.

 

ARTICLE IV

 

ESCROW/INITIAL CLOSING

 

4.1           Opening of Escrow.

 

(a) Within one (1) business day after the Execution Date, Buyer and Seller shall
open Escrow with Escrow Holder for the consummation of the purchase and sale of
the Property provided for herein by delivering three (3) copies of this
Agreement signed by both Buyer and Seller to Escrow Holder. Upon receipt of such
items, Escrow Holder is hereby instructed to sign the last page of each copy of
this Agreement, and to deliver one (1) complete copy of this Agreement to Seller
and one (1) complete copy of this Agreement to Buyer. This Agreement signed by
Seller and Buyer shall constitute instructions to Escrow Holder together with
Escrow Holder's Escrow Acceptance and General Provisions, attached hereto as
Exhibit A, and the provisions of this Agreement including the provisions of
Exhibit A shall control as to the instructions to and the duties of Escrow
Holder.

 

4.2           Statement of Satisfaction or Waiver of Conditions. As a condition
to both the Initial Closing and the Final Closing, Seller and Buyer shall each
deposit in Escrow on or before the Initial Closing Date and on or before the
Final Closing Date, a Statement of Satisfaction or Waiver of Conditions stating:
(i) in the case of Seller, that all conditions to Seller’s performance and
closing the sale of the Hard Assets or Soft Assets, as the case may be, to
Buyer, have been satisfied or waived, other than payment of the applicable
Purchase Price as provided in Sections 4.3 and 19.1, and (ii) in the case of
Buyer, that all conditions to performance and closing the purchase of the Hard
Assets or Soft Assets, as the case may be, from Seller, including the approval
thereof of Buyer’s Board of Directors have been satisfied or waived, other than
(1) conveyance of the applicable Purchased Assets to Buyer, (2) issuance by the
Title Company of the Title Policy as provided in Section 9.2(a) hereof, (3) the
absence of a “Material Change” as provided in Section 9.2(c), and (4) Seller’s
delivery of the Sunkist License Termination Letter.

 

  9

 

 

4.3           Initial Closing. On the Initial Closing Date, Escrow shall close
the Escrow by recording the Grant Deed in the form and content of Exhibit B,
attached hereto and the other documents required to be recorded in connection
with this transaction and by disbursing funds and distributing documents as
provided in this Agreement. On the Initial Closing Date, (i) Seller will deliver
the Sunkist License Termination Letter, in the form and content of Exhibit E,
attached hereto, to Sunkist and the Sunkist Retirement Plan Withdrawal Letter,
in the form and content of Exhibit I, attached hereto, to the Sunkist Retirement
Plan; and (ii) Buyer will file a Form 8-K with the SEC disclosing the
transactions provided for herein with this Agreement as an Exhibit thereto, and
Buyer shall also notify NASDAQ. Within one business day following the
deliveries, filing and notification described in the previous sentence, Buyer
and Seller will issue the Joint Press Release in the form and content of Exhibit
H, attached hereto, pursuant to Section 5.4, hereof.

 

4.4           Title. Seller shall convey title to the Property to Buyer by the
Grant Deed at the Initial Closing subject only to the Approved Title Conditions
and the Fruit Growers Supply UCC lien and the Allied Packaging liens listed in
Schedule 7, hereto. From and after the Execution Date, Seller shall take no
action to encumber the Property with any lien, easement or other title matter
without the prior written consent of Buyer and shall not suffer any such
encumbrance to be imposed on the Property by any third party.

 

4.5           Initial Closing Final.         Buyer and Seller hereby acknowledge
and agree that, except in the event of a material breach by Seller of its
obligations under this Agreement, upon the completion of the Initial Closing,
the purchase and sale of the Hard Assets (i) shall be and become, final and
irreversible for all purposes, and (ii) shall not be contingent upon or
otherwise subject to the completion of the Final Closing and (iii) shall not
subject to rescission or any option or other right in Buyer to compel the
repurchase thereof by Seller.

 

ARTICLE V

 

ANCILLARY TRANSACTIONS

 

5.1           Removal of Growers' Fruit. Prior to the Final Closing, Seller
shall use its best efforts to arrange for the removal, by sale or otherwise, all
of its growers' fruit from the Property; provided, however, that, in the event
that all such fruit has not been removed from the Property prior to the Final
Closing, Buyer shall permit Seller and its growers, at no cost, access to the
Property and, if required, use of Buyer’s cold storage facilities and equipment
on the Property without unreasonably interfering with or disrupting Buyer’s
operations, for a period of 60 days following the Final Closing to complete the
removal of such fruit from the Property. During such 60-day period, Seller shall
bear all costs and expenses relating to the removal of such fruit but shall not
be required to pay rent or otherwise compensate Buyer in any way. Buyer shall
have no right to or interest in such growers' fruit. During such 60-day period
Seller shall maintain in effect the Worker's Compensation, Commercial General
Liability and other policies of insurance provided for in the Lease. Buyer shall
have no responsibility with respect to or liability for the condition of any
fruit remaining on the Property following the Final Closing Date.

 

  10

 

 

5.2           Replacement of Roof. As of the Execution Date, Seller may be in
the process of replacing the roof on the buildings which are part of its Hard
Assets. Seller shall solely bear and pay the costs of such roof replacement and
any related structural repairs provided, however, that Buyer shall reimburse
Seller through Escrow at the Final Closing (in addition to payment of the Soft
Asset Purchase Price), one half of the total roof replacement and related
structural repair costs in excess of $2,000,000. If the roof replacement and
related structural repairs are not completed on or before the Initial Closing
Date, Seller shall use its best efforts during the Lease Term to compete work on
the roof replacement by the Final Closing Date. If such work is not completed by
the Final Closing Date, Buyer shall undertake to have the work completed as soon
thereafter as is reasonably possible, and Buyer and Seller shall cooperate with
one another in effecting the payment therefor on the basis set forth in this
Section 5.2. Seller makes no representations or warranties to Buyer, express or
implied, as to the quality, sufficiency or workmanship of the roof and
structural replacement work. Seller agrees to use reasonable efforts, at no cost
to Seller, to cause the roof warranty from the roofing and construction
contractors to be assigned to Buyer and Buyer agrees that, whether or not such
warranty is transferred to Buyer, Seller shall have no liability whatsoever of
any kind or nature for such roof and structural replacement except for the
payment of costs which are properly the obligation of Seller hereunder.

 

5.3           Sunkist Agreements.

 

(a)          Concurrently with the Initial Closing, Seller will deliver formal
notice (i) to Sunkist, in the form of the Sunkist License Termination Letter set
forth in Exhibit E, attached hereto, of Seller's termination of the Sunkist
License Agreement, effective as of October 31, 2018 and (ii) to the Sunkist'
Retirement Plan Board, in the form of the Sunkist Retirement Plan Withdrawal
Letter set forth in Exhibit I, attached hereto, of Seller's withdrawal from the
Sunkist Retirement Plan, effective as of August 1, 2018.

 

(b)          Concurrently with the Initial Closing, Escrow Holder shall
establish a separate Escrow account in Seller’s name (“Seller’s Withdrawal
Liability Escrow Account”) and withhold from Seller's proceeds, the Escrow
Withdrawal Liability Holdback amount of Five Million Four Hundred Nineteen
Thousand Eighty Seven Dollars ($5,419,087) and immediately deposit the entire
Escrow Withdrawal Liability Holdback into Seller’s Withdrawal Liability Escrow
Account. All interest and/or other income earned on Seller’s Withdrawal
Liability Escrow Account shall belong to Seller and shall be held in said
Seller’s Withdrawal Liability Escrow Account for Seller’s sole benefit. Upon
receipt by Escrow of written notice from the Sunkist Retirement Plan of the
amount of Seller's estimated withdrawal liability (the "2018 Estimated
Withdrawal Liability"), Escrow Holder shall promptly disburse directly to the
Sunkist Retirement Plan from the Seller’s Withdrawal Liability Escrow Account,
the lesser of (i) the amount of the 2018 Estimated Withdrawal Liability or (ii)
the then entire balance of Seller’s Withdrawal Liability Escrow Account. Seller
shall, concurrently with such payment by Escrow to the Sunkist Retirement Plan,
either (1) promptly pay, directly to the Sunkist Retirement Plan, any deficiency
between the amount paid by Escrow and the amount of the 2018 Estimated
Withdrawal Liability; or (2) be entitled to the immediate disbursement by Escrow
of the amount of the entire remaining balance of the Seller’s Withdrawal
Liability Escrow Account.

 

  11

 

 

(c)          Promptly following the determination of the final settlement amount
of Seller's withdrawal liability from the Sunkist Retirement Plan (the "Final
Withdrawal Liability"), Seller shall pay, directly to the Sunkist Retirement
Plan, any remaining amount owed to fully fund the Final Withdrawal Liability.
Seller shall, likewise, be entitled to the direct reimbursement from the Sunkist
Retirement Plan of any overpayment made to the Plan in excess of the Final
Withdrawal Liability. Seller covenants and agrees to indemnify Buyer from any
and all liability for payment of Seller's withdrawal liability with respect to
its withdrawal from the Sunkist Retirement Plan. This covenant shall survive
both the Initial Closing and the Final Closing and be subject to the
indemnification limitations set forth in Section 20.3, hereof.

 

(d)          Seller shall use best efforts to obtain signed receipts for the
Sunkist License Termination Letter and the Sunkist Retirement Plan Withdrawal
Letter upon Seller’s delivery thereof from Sunkist and the Sunkist Retirement
Plan Board, respectively, (the “Sunkist Receipts”) and Seller shall promptly
deliver to the Buyer, copies of the Sunkist Receipts or facsimile delivery
confirmations, or, if unavailable, certifications of Seller’s delivery of the
Sunkist Letters as required hereunder, executed by Seller.

 

5.4           Lease Back.

 

(a)          Seller shall lease back the Hard Assets from Buyer, on an exclusive
basis, pursuant to the Lease executed and delivered by the parties through
Escrow at the Initial Closing in the form and content of Exhibit C, attached
hereto. The period of the Lease shall be from the Initial Closing through the
Final Closing (the “Lease Term”). Rent, at the rate of $40,000 per month (the
“Lease Rent”) shall commence on August 1, 2018. No security deposit shall be
required from Seller.

 

(b)          The total Lease Rent of $120,000 for August, September and October,
2018 shall be deducted from Seller's proceeds (the “Lease Rent Holdback”) by
Escrow Holder, shall be held in Escrow with Buyer’s other funds following the
Initial Closing and shall be disbursed to Buyer at the rate of $40,000 per month
commencing on August 1, 2018 and thereafter on the first day of September and
October, 2018, provided, however, that in the event the Final Closing Date
occurs prior to October 31, 2018, Lease Rent shall be prorated to the Final
Closing Date and any remaining balance of the Lease Rent Holdback shall be
disbursed by Escrow Holder to Seller from Escrow on the Final Closing Date.

 

(c)          During the Lease Term, Seller shall be responsible, at Seller’s
sole cost and expense, for normal and customary maintenance and insuring of the
Hard Assets pursuant to the Casualty Policies listed on Schedule 6, attached
hereto, but not for replacement of or capital improvements to the Hard Assets.
Buyer shall be responsible, at Buyer’s sole cost and expense, for replacement of
the Hard Assets and capital improvements, if any, and for the payment of all
real and personal property taxes on the Hard Assets from the date of the Initial
Closing.

 

  12

 

 

(d)          Buyer acknowledges that (i) prior to the Final Closing, Seller
shall have exclusive possession and control of the Hard Assets and Buyer shall
not be entitled to use or access the Hard Assets in any manner or for any
purpose; and (ii) Buyer shall not acquire any direct or indirect ownership or
profits interest or management authority whatsoever in Seller's Business and
that Seller shall solely own, manage and operate Seller’s Business at all times
prior to the Final Closing; and (iii) prior to the Final Closing, none of
Seller’s employees shall assist, represent or in any way participate with Buyer
or communicate with Seller's growers in order to influence such growers to enter
into business with Buyer.

 

(e)          Seller shall be granted the right to occupy up to 1,500 square feet
of the existing office space of the Property, on a mutually agreed basis, rent
free, for a period of 5 years following the Final Closing Date to conduct the
windup and termination of Seller's Business and partnership affairs. Buyer
acknowledges and agrees that Seller will continue to use the name, Property
address and logo, trademarks and all email addresses and phone numbers of Oxnard
Lemon Company in connection with Seller’s concluding its Business and
partnership affairs following the Final Closing including its final grower and
partner distributions and that Seller will maintain its existing bank accounts
in the name of Oxnard Lemon Company to facilitate the foregoing. Buyer also
acknowledges and agrees that Seller will continue to employ several of its
employees after the Final Closing in connection with the winding up of Seller’s
Business and partnership affairs and that Amy and Tom will be required to devote
a reasonable amount of time during normal working hours to accomplish the same.

 

5.5           Joint Press Release. Seller and Buyer agree that immediately
following the Initial Closing, Seller and Buyer will issue a Joint Press Release
regarding consummation of the transactions contemplated by this Agreement, in
the form and content of Exhibit H, attached hereto. Except as set forth in the
foregoing sentence, and in Section 24.14 hereof each Party will refrain from
making any public statement with respect to the transactions contemplated by
this Agreement and will not issue any other such press release or make any such
public statement without the prior written approval of the other Party, except
as may be required by applicable Law.

 

ARTICLE VI

 

EMPLOYMENT

 

6.1           Employment of Seller's Employees. Prior to the Final Closing,
Seller will be the sole employer of Seller's employees with all authority and
responsibility therefor. Buyer shall not hire any of Seller's employees prior to
the Final Closing. Upon the Final Closing, Buyer shall be free, in its sole
discretion, to employ any and all of Seller's employees upon terms mutually
agreed by them.

 

6.2           Employment of Amy Fukutomi Following the Final Closing Date, Buyer
will hire Amy Fukutomi ("Amy") pursuant to the terms of a written employment
agreement mutually agreed by Buyer and Amy (the “Amy Employment Agreement”)
which shall be executed by Amy and the Buyer prior to and as a condition of the
Initial Closing.

 

  13

 

 

6.3           Employment of Tom Mayhew. Following the Final Closing Date, Buyer
will hire Tom Mayhew ("Tom") pursuant to the terms of a written employment
agreement mutually agreed by Buyer and Tom (the “Tom Employment Agreement”)
which shall be executed by Tom and the Buyer prior to and as a condition of the
Initial Closing.

 

ARTICLE VII

 

REPRESENTATIONS AND COVENANTS OF SELLER

 

In addition to any express agreements of Seller contained elsewhere in this
Agreement, Seller hereby represents, warrants and covenants with Buyer as
follows:

 

7.1           Power. Seller has the legal power, right and authority to enter
into this Agreement and the instruments referenced herein, and to consummate the
transaction contemplated hereby.

 

7.2           Requisite Action. All requisite partnership action has been taken
by Seller in connection with the entering into of this Agreement, the execution
and delivery of the instruments referenced herein, and the consummation of the
transaction contemplated hereby.

 

7.3           Authority. The persons executing this Agreement, and the
instruments referenced herein on behalf of Seller have the legal power, right
and actual authority to bind Seller to the terms and conditions hereof and
thereof.

 

7.4           Income Tax Information. Seller is not a non-resident alien, a
foreign corporation, a foreign partnership, a foreign trust, or a foreign estate
(as those terms are defined in the United States Internal Revenue Code and
Income Tax Regulations) for purposes of United States income taxation. In
connection therewith, Seller shall deliver to Escrow Holder, for delivery to
Buyer at the Closing, the Seller's Affidavits described in Section 11.1 below.

 

7.5           Encroachments. To Seller's Knowledge, there are no material
encroachments onto the Property of any improvements on any adjoining properties.

 

7.6           Governmental Notices. Except (i) as previously disclosed to Buyer
in the Due Diligence Materials or otherwise in writing prior to the Initial
Closing Date, or (ii) as set forth in the Title Report, Seller has not received
any notification from any governmental authority imposing any special
assessments on the Property or bringing any condemnation actions against the
Property, or any part thereof, nor does Seller have any Knowledge of any special
assessments or condemnation actions being contemplated. Except as disclosed to
Buyer, Seller has not received any notification from the Ventura County
Department of Building and Safety, Ventura County Health Department, City of
Oxnard or any other governmental authority or agency of any health code
violations, health hazards or other similar conditions on the Property.

 

  14

 

 

7.7           No Other Agreements. Except as otherwise disclosed to Buyer in the
Due Diligence Materials or otherwise in writing prior to the Initial Closing
Date, to Seller's Knowledge, there are no written commitments to, or
understandings or agreements with, any private party or any governmental
authority or agency that would materially adversely affect Buyer's intended use
of the Property as a citrus packing warehouse. Seller has not entered into any
other contracts for the sale of the Property which are currently in effect, nor,
to Seller’s Knowledge, do there exist any rights of first refusal or options to
purchase the Property.

 

7.8           No Litigation. To Seller’s Knowledge, there is no litigation or
legal proceeding pending or, threatened in writing against Seller or the
Property that (a) could reasonably be expected to materially adversely affect
Seller's ability to perform its obligations hereunder, or Buyer's intended use
of the Property as a citrus packing warehouse or (b) could impose “successor
liability” on Buyer, including but not limited to claims under ERISA, the Fair
Labor Standards Act, the Family Medical Leave Act or any other applicable state
or federal statute.

 

7.9           No Hazardous Materials. Except as disclosed in the Due Diligence
Materials, the Phase 1 Report or otherwise in writing or otherwise known by
Buyer prior to the Initial Closing Date, to Seller's Knowledge (i) the Property
has not been used for the storage or disposal of any Hazardous Material in
violation of Environmental Laws, and (ii) there are not present on or about the
Property any Hazardous Materials in violation of Environmental Laws. Seller has
not received any notice from any governmental authority concerning the removal
of any Hazardous Materials from the Property, or concerning any restrictions on
the use of the Property on account of the presence of any Hazardous Materials on
the Property or on any other property within the "border-zone" of the Property.
Seller has not used, generated, disposed of, or stored any Hazardous Materials
on the Property in material violation of Environmental Laws. To Seller's
Knowledge there are no underground storage tanks or any trash, garbage,
construction materials or other debris buried on the Property.

 

7.10         No Undisclosed Defects. To Seller's Knowledge, except as disclosed
to or known by Buyer no material defect or condition of the Property or soil
exists that may materially adversely affect Buyer's intended use of the Property
as a citrus packing warehouse.

 

7.11         No Unrecorded Interest. To Seller’s Knowledge, there are no
unrecorded leases, licenses, or other possessory interests on the Property.

 

7.12         No Breach. Seller's execution of the Agreement and consummation of
the transactions provided for herein, including but not limited to termination
of the Sunkist License Agreement, will not materially violate any agreement by
which Seller is bound or give rise to any liability on the part of Seller or
Buyer.

 

7.13         Seller Delivery of Sunkist Letters.         Concurrently with the
Initial Closing, Seller shall (i) deliver the original executed Sunkist License
Termination Letter in the form and content of Exhibit E, attached hereto, to
Sunkist in accordance with the specific requirements of the Sunkist License
Agreement for effective immediate notice to Sunkist of Seller’s termination of
the Sunkist License Agreement, effective as October 31, 2018; and (ii) deliver
the original executed Sunkist Retirement Plan Withdrawal Letter in the form and
content of Exhibit I, attached hereto, to the Sunkist Retirement Plan Board in
accordance with the specific requirements of the Sunkist Retirement Plan for
effective immediate notice to the Sunkist Retirement Plan of Seller’s
termination of participation in and withdrawal from the Sunkist Retirement Plan,
effective as of August 1, 2018.

 

  15

 

 

7.14         Labor Matters. Seller is not a party to any collective bargaining
agreement nor, to Seller’s Knowledge, subject to any union organizational
campaign.

 

7.15         "AS IS". Except for its obligations under Section 5.2 to repair the
roof, Seller makes no representation as to the conditions of the Purchased
Assets and is selling them "AS IS" as provided in Section 3.6, hereof.

 

7.16         Survival. The representations and warranties of this Article VII
shall survive the Final Closing for a period of one (1) year. The
indemnification limitations set forth in Section 20.3 hereof shall govern the
term of Seller’s indemnification obligations with respect to the matters set
forth therein.

 

ARTICLE VIII

 

REPRESENTATIONS AND COVENANTS OF BUYER

 

8.1           Power. Buyer has the legal power, right and authority to enter
into this Agreement and the instruments referenced herein, and to consummate the
transaction contemplated hereby.

 

8.2           Requisite Action. All requisite corporate action has been taken by
Buyer in connection with the entering into of this Agreement, the execution and
delivery of the instruments referenced herein, and the consummation of the
transaction contemplated hereby.

 

8.3           Authority. The persons executing this Agreement and the
instruments referenced herein on behalf of Buyer have the legal power, right and
actual authority to bind Buyer to the terms and conditions hereof and thereof.

 

8.4           Insolvency. Buyer is not bankrupt or insolvent under any
applicable federal or state standard.

 

8.5           Survival. The representations and warranties of this Article VIII
shall survive the Final Closing for a period of one (1) year. The
indemnification limitations set forth in Section 20.3 hereof shall govern the
term of Buyer’s indemnification obligation with respect to the matters set forth
therein.

 

  16

 

 

ARTICLE IX

 

CONDITIONS TO INITIAL CLOSING

 

9.1           Seller's Conditions to Initial Closing. In addition to the
conditions provided in other provisions of this Agreement Seller's obligation to
perform its undertakings provided in this Agreement (including its obligation to
sell the Property to Buyer) are conditioned upon the satisfaction or written
waiver by Seller of the following (collectively, "Seller's Initial Closing
Conditions"):

 

(a)          Performance by Buyer. The due performance by Buyer of each and
every material undertaking and agreement to be performed by it hereunder and the
truth of each representation and warranty made by Buyer in this Agreement at the
time of which the same is made and as of the Initial Closing Date as if made on
and as of the Initial Closing Date.

 

(b)          Authorization. The execution and delivery by Buyer and the
consummation by Buyer of the transactions provided for herein have been duly
authorized by all necessary actions by Buyer and all required consents and
approvals have been obtained.

 

(c)          Initial Closing Deadline.  The completion of the Initial Closing on
or before the Initial Closing Deadline set forth in Section 3.5(b), hereof.

 

(d)          Employment Agreements. Buyer and Seller shall have deposited into
Escrow written, mutually executed confirmations that the Amy Employment
Agreement and the Tom Employment Agreement have been duly executed by the
parties thereto and will become effective concurrently with the Initial Closing.

 

(e)          Natural Hazard Report Receipt. Buyer shall have deposited into
Escrow the Natural Hazard Disclosure ("NHD") Statement and Acknowledgment of
Receipt duly executed by Buyer.

 

9.2           Buyer's Conditions to Initial Closing. In addition to the
conditions provided in other provisions of this Agreement, Buyer's obligation to
perform its undertakings provided in this Agreement (including its obligation to
purchase the Property) are conditioned upon the satisfaction or written waiver
of Buyer of each of the following (collectively, the "Buyer's Initial Closing
Conditions"), (Seller's Initial Closing Conditions and Buyer's Initial Closing
Conditions shall hereinafter be referred to herein collectively as the "Closing
Conditions").

 

(a)          Owner's Title Policy. The Title Company shall issue or be committed
to issue to Buyer, at Seller's expense, 1990 CLTA Standard Coverage Owner’s
Policy of Title Insurance ("Title Policy") for the total amount of Twenty
Million Dollars ($20,000,000) dated as of the Close of Escrow, insuring Buyer as
the fee owner of the Property, and showing title vested in Buyer subject only to
the following title conditions (collectively, the "Approved Title Conditions").

 

  17

 

 

(i)          The printed exceptions and exclusions contained in the Title
Policy, contained in Schedule B, Exceptions from Coverage.

 

(ii)         All general and special real property taxes, bonds and assessments,
other than any that are delinquent.

 

(iii)        The lien of supplemental taxes assessed pursuant to Chapter 3.5
commencing with Section 75 of the California Revenue and Taxation Code.

 

(iv)        Matters affecting the condition of title to the Property created by
or with the written consent of Buyer.

 

(v)         All exceptions described in the Title Documents which were approved
by Buyer in accordance with Section 3.4 above.

 

Seller shall pay the cost of the Title Policy and Buyer shall pay the additional
cost of obtaining extended coverage and any other endorsements. Seller shall
execute and deliver to the Title Company an Owner's Affidavit in the form
requested by the Title Company and approved by Seller ("Owner's Affidavit") and
a Perishable Agricultural Commodities Act (“PACA”) Affidavit (“PACA Affidavit”)
as a condition to issuing the Title Policy insuring Buyer against damages
resulting from (i) matters not shown by public records but which could be
ascertained by inspection of the land or inquiry of persons in possession and
(ii) easements, liens or encumbrances, not shown by public records and (iii)
liens by agricultural produce suppliers pursuant to PACA.

 

(b)          Performance by Seller. The due performance by Seller of each and
every undertaking and agreement to be performed by it hereunder and the truth of
each representation and warranty made by Seller in this Agreement at the time as
of which the same is made and as of the Initial Closing Date as if made on and
as of the Initial Closing Date.

 

(c)          Authorization. The execution and delivery by Seller and the
consummation by Seller of the transactions provided for herein have been duly
authorized by all necessary actions by Seller and all required consents and
approvals have been obtained.

 

(d)          No Material Change. At the Initial Closing there shall have been no
material adverse changes to the Property which would prevent Buyer's intended
use of the Property as a citrus packing warehouse.

 

(e)          Sunkist Letters. Seller shall have deposited in Escrow copies of
the original signed (i) Sunkist License Termination Letter and (ii) Sunkist
Retirement Plan Withdrawal Letter which Seller shall deliver on the Initial
Closing Date.

 

(f)          Employment Agreements. Buyer and Seller shall have deposited into
Escrow written, mutually executed confirmations that the Amy Employment
Agreement and the Tom Employment Agreement have been duly executed by the
parties thereto and will become effective concurrently with the Initial Closing.

 

  18

 

 

(g)          Natural Hazard Report Receipt. Seller shall have deposited into
Escrow the Natural Hazard Disclosure ("NHD") Statement and Acknowledgment of
Receipt duly executed by Seller.

 

ARTICLE X

 

EFFECT OF A FAILURE OF A CONDITON

 

10.1         Effect of Failure. The conditions described in Section 9.1 are for
the exclusive benefit of Seller and may be waived in whole or in part by Seller
only, at its sole option, by Seller's delivery of written notice of such waiver
to Buyer and Escrow Holder. The conditions described in Section 9.2 are for the
exclusive benefit of Buyer and may be waived in whole or in part by Buyer only,
at its sole option, by Buyer's delivery of written notice of such waiver to
Seller and Escrow Holder. In the event the Initial Closing does not occur
because one or more conditions to the Initial Closing set forth in Article IX
are not satisfied or waived by the party benefited thereby, and if the failure
of such condition is not caused by the default of either party, then the parties
agree that this Agreement and the Escrow shall thereupon be terminated and that:
(i) Buyer and Seller shall execute and deliver to Escrow Holder cancellation
instructions and all other documents that are reasonably required by Escrow
Holder and/or such Seller in order to cancel this Escrow and release any
interest of Buyer in and to the Property; (ii) Buyer shall pay Escrow Holder all
cancellation fees and expenses it owes; (iii) Escrow Holder shall refund all
funds deposited by Buyer into Escrow, together with all interest earned thereon
in Escrow, to Buyer, less Buyer's share of Escrow Holder's cancellation fees and
expenses, and Escrow Holder shall return all documents and instruments to the
parties who deposited the same into Escrow; and (iv) this Agreement shall
terminate and neither party shall have any further obligation or responsibility
hereunder or liability of any nature or amount whatsoever to the other party
hereunder.

 

ARTICLE XI

 

ESCROW INITIAL CLOSING OBLIGATIONS

 

11.1         Deliveries by Seller to Escrow Holder. Seller hereby covenants and
agrees to deliver to Escrow Holder on or prior to the Initial Closing Date the
following instruments and documents, the delivery of each of which shall be a
condition to the Initial Closing of Escrow for the benefit of Buyer:

 

(a)          Grant Deed. A Grant Deed, duly executed and acknowledged by Seller
in the form of Exhibit B, attached hereto, to convey title of the Property to
Buyer.

 

  19

 

 

(b)          Bill of Sale and General Assignment. A Bill of Sale and General
Assignment, duly executed by Seller in the form of Exhibit F, attached hereto to
convey title of the Tangible Personal Property to Buyer.

 

(c)          FIRPTA Affidavit. An Affidavit of Nonforeign Status under the
Foreign Investment in Property Tax Act of 1980 duly executed by Seller
("Nonforeign Status Affidavit");

 

(d)          California Affidavit. A California Form 597-W ("California Tax
Certificate") (the Nonforeign Status Affidavit and the California Tax
Certificate referenced in Section 11.1(c) and (d), respectively, are
collectively referred to as the "Seller’s Affidavits");

 

(e)          Proof of Authority. Such proof of Seller's authority and
authorization to enter into this Agreement and consummate the transactions,
contemplated hereby, and such proof of the power and authority of the
individual(s) executing and/or delivering any instruments, documents or
certificates on behalf of Seller to act for and bind Seller as may be reasonably
required by Title Company; and

 

(f)          Employment Agreements. Written executed certifications that the Amy
Employment Agreement and the Tom Employment Agreement have been duly executed by
the parties thereto.

 

(g)          Owner's and PACA Affidavits. The Owner's Affidavit and PACA
Affidavit as specified in Section 9.2(a)(v).

 

(h)          Lease. A duly-executed duplicate original of the Lease.

 

(i)          Wire Instructions. Wire Transfer instructions with respect to the
distribution by Escrow of the Seller’s proceeds.

 

(j)          Sunkist Letters. Copies of the fully executed Sunkist License
Termination Letter in the form of Exhibit E, attached hereto and the Sunkist
Retirement Plan Withdrawal Letter in the form of Exhibit I, attached hereto.

 

(k)          Closing Statement. A Closing Statement acceptable to Buyer,
executed by Seller.

 

11.2         Deliveries by Buyer to Escrow Holder. Buyer hereby covenants and
agrees to deliver to Escrow Holder on or prior to the Initial Closing Date the
following, the delivery of each of which shall be a condition to the Initial
Closing for the benefit of Seller:

 

(a)          Closing Payment. Buyer's share of any Escrow closing costs, all
documentary transfer tax, all sales and use taxes, all real and personal
property transfer fees and tax prorations in the amount determined by Escrow
Holder, shall be delivered to Escrow Holder by Buyer by wire transfer in
immediately available funds not later than one business day immediately prior to
the Initial Closing Date.

 

  20

 

 

(b)          Preliminary Change of Ownership. An executed preliminary change of
ownership report in the current form required by Ventura County (the
"Preliminary Change of Ownership Report").

 

(c)          Proof of Authority. Such proof of Buyer's authority and
authorization to enter into this Agreement and consummate the transactions
contemplated hereby, and such proof of the power and authority of the
individual(s) executing and/or delivering any instruments, documents or
certificates on behalf of Buyer to act for and bind Buyer as may be reasonably
required by Title Company.

 

(d)          Lease. A duly executed duplicate original of the Lease.

 

(e)          Employment Agreements. Written executed certifications that the Amy
Employment Agreement and the Tom Employment Agreement have been duly executed by
the parties thereto.

 

(f)          Closing Statement. A Closing Statement acceptable to Seller,
executed by Buyer.

 

11.3         Disbursements and Other Actions by Escrow Holder. Upon the
satisfaction of the Closing Conditions for the Initial Closing, and when all
required funds and documents have been deposited into the Escrow, Escrow Holder
shall promptly undertake all of the following:

 

(a)          Date, as of the Initial Closing, all instruments calling for a
date;

 

(b)          Calculate and insert on the Grant Deed the amount of the
documentary transfer tax payable by Buyer;

 

(c)          Cause the Grant Deed of the Property (with documentary transfer tax
statement thereon) to be recorded in the Official Records of Ventura County;

 

(d)          Submit to the Recorder's Office the Preliminary Change of Ownership
Report, concurrently with the submission of the Grant Deed for recordation;

 

(e)          Deliver to Buyer copies of the Sunkist License Agreement
Termination Letter and the Sunkist Retirement Plan Withdrawal Letter deposited
in Escrow pursuant to Section 4.3, hereof.

 

(f)          Deduct from the Seller’s proceeds all items chargeable to the
account of Seller, if any, pursuant to the Closing Statement approved by Buyer
and Seller including, without limitation, the amount of any Monetary
Encumbrances to be paid by Seller and Seller's share of any Escrow closing costs
and prorations (which amount is referred to as the "Net Amount") and the Escrow
Withdrawal Liability Holdback and the Lease Rent Holdback and disburse the Net
Amount of the Seller’s proceeds to Seller promptly upon the Initial Close of
Escrow; and

 

  21

 

 

(g)          Cause the Title Policy described in Section 9.2(a) above to be
delivered to Buyer; and

 

(h)          Prepare and file IRS Form 1099-S within the time specified by the
Internal Revenue Service.

 

(i)          Wire funds for the Escrow Withdrawal Liability Holdback to the
Sunkist Retirement Plan at the time and in accordance with the provisions of
Section 5.3 hereof.

 

(j)          Wire funds from the Escrow Rent Holdback to the Buyer at the times
and in accordance with the provisions of Section 5.4(b), hereof.

 

11.4         Post-Closing Instructions. The instruments described below that are
required to be recorded under this Agreement shall provide that the Recorder's
Office shall return them to Escrow Holder after recordation, and upon receipt
thereof, the Escrow Holder shall deliver the following:

 

(a)          To Seller:

 

(i)          A copy of the Grant Deed as recorded;

 

(ii)         Plain copies for Seller of the Seller's Affidavits, the Preliminary
Change of Ownership Report and Seller’s 1099-S Forms.

 

(iii)        A signed duplicate original of the Lease.

 

(b)          To Buyer:

 

(i)          The recorded original of the Grant Deed.

 

(ii)         Plain copies of the California Tax Certificates, the Preliminary
Change of Ownership Report, and the 1099-S Forms.

 

(iii)        A signed duplicate original of the Lease.

 

(c)          To Counsel to Seller: Copies of all documents delivered to Seller
pursuant to Section 11.4(a) above.

 

(d)          To Counsel to Buyer: Copies of all documents delivered to Buyer
pursuant to Section 11.4(b) above.

 

  22

 

 

ARTICLE XII

 

ESCROW CANCELLATION

 

If either party materially defaults with respect to its obligations hereunder,
or if Escrow is not in a condition to close by the Initial Closing Date, Escrow
Holder shall continue to comply with the instructions contained herein until a
written demand has been made by a party entitled to do so for the cancellation
of Escrow. Escrow Holder shall notify the other party of any such demand.
Notwithstanding the foregoing, in no event shall Escrow close after the absolute
Initial Closing Deadline set forth in Section 3.5(b), hereof and if, for any
reason, Escrow fails to close on or before the Initial Closing Deadline, then
the Escrow shall, without any notice from or agreement or acknowledgement by
Buyer or Seller, automatically be terminated and cancelled and the provisions of
Section 12.1 shall be applicable.

 

12.1         Escrow Cancellation Charges. If the Initial Closing fails to occur
due to Seller's material default, then the provisions of Section 12.2 shall be
applicable and Seller shall pay all Escrow cancellation charges. If the Initial
Closing fails to occur due to Buyer's material default, then the provisions of
Section 12.3 shall be applicable and Buyer shall immediately pay, in addition to
the liquidated damages amount set forth in Section 18.1, hereof, all Escrow
cancellation charges. If the Initial Closing fails to occur for any reason other
than the foregoing, Seller and Buyer shall each pay one-half (1/2) the Escrow
cancellation charges, and Seller and Buyer shall release the other party from
all liability hereunder for the failure of the Initial Closing to occur,
provided that all funds deposited by Buyer into Escrow, together with all
interest earned thereon in Escrow, less Buyer's share of any Escrow cancellation
charges, shall be returned to Buyer.         

 

12.2         Termination Rights of Buyer. In the event Seller shall materially
default under any of the terms and provisions of this Agreement, or that a
condition for the benefit of Buyer is not satisfied or otherwise waived, on or
before the Initial Closing Date, Buyer shall have the right, but not the
obligation, in addition to any other rights or remedies which it may have at law
or in equity, to terminate Buyer's obligations under this Agreement with respect
to Seller and the Escrow created hereby. In the event of such termination by
Buyer:

 

(a) Buyer shall be entitled to the immediate refund of all funds deposited by
Buyer into Escrow, including all interest earned thereon; and

 

(b) Buyer may pursue any other rights or remedies at law or in equity to acquire
the Property or the defaulting Seller's portion of the Property or obtain
compensation for Seller's breach of this Agreement. The termination of this
Agreement by Buyer pursuant to its rights under this Section shall not relieve
Seller of its liability for breach of its obligations hereunder but shall
relieve Buyer of all of its obligations under this Agreement from the date of
termination.

 

12.3         Termination Rights of Seller. In the event Buyer shall materially
default under any of the terms and provisions of this Agreement, or that a
condition for the benefit of Seller is not satisfied or otherwise waived, on or
before the Initial Closing Date, Seller shall have the right, but not the
obligation, in addition to any other rights or remedies which it may have at law
or in equity, to terminate Seller's obligations under this Agreement with
respect to Buyer and the Escrow created hereby. In the event of such termination
by Seller:

 

  23

 

 

(a) Seller shall be entitled to the immediate payment by Buyer through Escrow of
the liquidated damages amount set forth in Section 18.1, hereof; and

 

(b) The termination of this Agreement by Seller pursuant to its rights under
this Section shall relieve Seller of all of its obligations under this Agreement
from the date of termination.

 

ARTICLE XIII

 

COSTS AND PRORATIONS

 

13.1         Escrow and Other Costs. Buyer and Seller shall each pay one-half
(1/2) of Escrow Holder's escrow fees for the Escrow. Seller shall bear the cost
of a standard coverage CLTA owner's title policy. Buyer shall pay the additional
cost of any extended coverage and of obtaining any other endorsements and the
cost of all documentary transfer taxes for the Property. Buyer and Seller shall
each bear their own respective legal and accounting costs, if any, outside of
Escrow. All recording costs will be paid by Buyer and all other costs, fees and
expenses not otherwise provided for in this Agreement shall be paid by Seller or
Buyer as determined by the Escrow Holder according to standard practice for
similar commercial transactions in Ventura County, California.

 

13.2         Real Property Taxes and Assessments. All nondelinquent general and
special real property taxes, bonds and assessments with respect to any portion
or portions of the Hard Assets shall be prorated through Escrow between Buyer
and Seller as of the Initial Closing based upon the latest available tax bills
or tax information using customary escrow procedures. If the regular tax bill or
bills for any portion of the Property for the fiscal year in which the Initial
Closing occurs are not available as of the Initial Closing, Buyer and Seller
shall re-prorate all such general and special real property taxes, bonds and
assessments for the Property between themselves outside of Escrow based upon the
then current fiscal year's regular tax bill or bills within thirty (30) days
following the date such regular tax bill or bills are actually received by the
parties. Any Mello-Roos assessments, special assessments, district assessments
or any other bonds and assessments with respect to the Property shall not be
paid in full by Seller, but shall be assumed by Buyer and the current
installment of such bonds and assessments shall be prorated between Buyer and
Seller as of the Initial Closing as provided above.

 

13.3         Supplemental Real Property Taxes. With respect to any supplemental
taxes assessed against the Real Property pursuant to California Revenue and
Taxation Code Section 75 et seq., Buyer shall assume all such supplemental taxes
assessed against the Real Property for any period, on, or after the Initial
Closing, including, without limitation, any supplemental taxes due to new
construction occurring prior to the Initial Closing. Buyer shall have the right
to contest any such supplemental taxes or assessments with the appropriate tax
authority.

 

  24

 

 

13.4         Documentary Transfer Taxes; Sales and Use Taxes. Buyer shall pay,
at Buyer’s sole cost and expense, all documentary transfer tax (based upon a
mutually agreed purchase price for the Property of $20,000,000.), all sales and
use taxes and all real and personal property transfer fees and taxes, if any,
assessed against the Purchased Assets.

 

13.5         Broker's Commission. Neither Buyer nor Seller has engaged the
services of a broker or finder in connection with the transaction provided for
herein. No party shall be due a fee or any commissions, finder's fees or other
compensation. Each party agrees to and does hereby indemnify and hold the other
harmless from and against any and all costs, liabilities, losses damages,
claims, causes of action or proceedings which may result from any broker, agent
or finder, licensed or otherwise, claiming through, under or by reason of the
conduct of the indemnifying party in connection with this transaction.

 

ARTICLE XIV

 

CONDEMNATION PRIOR TO INITIAL CLOSING

 

14.1         Condemnation. If all or any material portion of the Property is
taken prior to the Initial Closing as a result of condemnation (including the
filing of any notice of intended condemnation or proceedings in the nature of
eminent domain), Buyer shall have the right, by written notice delivered to
Seller and Escrow Holder prior to the Initial Closing Date to terminate this
Agreement and cancel Escrow. Otherwise, if Buyer does not so elect to terminate
this Agreement and cancel Escrow by such written notice delivered to Seller and
Escrow Holder, then this Agreement shall remain in full force and effect, and,
provided that the Initial Closing occurs, the entire award from the condemning
authority shall be the sole property of Buyer, and Seller hereby assigns to
Buyer all of Seller's right, title and interest in and to such award. If this
Agreement and the Escrow are terminated pursuant to this Section, then Seller
and Buyer shall each pay one-half (1/2) the Escrow cancellation charges, and
Seller and Buyer shall release the other party from all liability hereunder for
the failure of the Initial Closing to occur, provided that all funds deposited
by Buyer into Escrow, together with all interest earned thereon in Escrow, less
Buyer's share of any Escrow cancellation charges, shall be returned to Buyer.

 

ARTICLE XV

 

FIRE OR OTHER CASUALTY PRIOR TO INITIAL CLOSING

 

15.1         Fire or Other Casualty Prior to Initial Closing. If there is
material damage to any portion of the Property or if any portion of the Property
is destroyed by earthquake, flood, landslide, fire or other casualty prior to
the Initial Closing Date, and the Property is covered by the Casualty Policies
then Buyer shall have the right, by written notice delivered to Seller and
Escrow Holder prior to the Initial Closing, to terminate this Agreement and
cancel Escrow. Otherwise, if Buyer does not so elect to terminate this Agreement
and cancel Escrow by such written notice delivered to Seller and Escrow Holder,
then this Agreement shall remain in full force and effect, and all insurance
proceeds payable to Seller with respect to such damage or destruction, if any,
shall be assigned and delivered by Seller to Buyer at or after the Initial
Closing of Escrow hereunder. If this Agreement and the Escrow are terminated by
Buyer by such written notice delivered to Seller and Escrow Holder as provided
above, then, Seller and Buyer shall each pay one-half (1/2) the Escrow
cancellation charges, and Seller and Buyer shall release the other party from
all liability hereunder for the failure of the Initial Closing to occur,
provided that all funds deposited by Buyer into Escrow, together with all
interest earned thereon in Escrow, less Buyer's share of any Escrow cancellation
charges, shall be returned to Buyer.

 

  25

 

 

ARTICLE XVI

 

CONDITIONS TO FINAL CLOSING

 

16.1         Seller's Conditions to Final Closing. In addition to the other
conditions provided for in other provisions of this Agreement, Seller's
obligations to perform its undertakings provided in this Agreement (including
its obligation to sell the Soft Assets to Buyer) are conditional upon the
satisfaction or written waiver by Seller of the following (collectively,
"Seller’s Final Closing Conditions").

 

(a)          Performance by Buyer. The due performance by Buyer of each and
every material undertaking and agreement to be performed by it hereunder and the
truth of each representation and warranty made by Buyer in this Agreement at the
time as of which the same is made and as of the Final Closing Date as if made on
and as of the Final Closing Date.

 

(b)          Authorization. The execution and delivery by Buyer and the
consummation by Buyer of the transactions provided for herein have been duly
authorized by all necessary actions by Buyer and all required consents and
approvals have been obtained.

 

16.2         Buyer's Conditions to Final Closing. In addition to the conditions
provided in other provisions of this Agreement, Buyer's obligation to perform
its undertakings provided in this Agreement (including its obligation to
purchase the Soft Assets) are conditioned upon the satisfaction or written
waiver of Buyer of each of the following (collectively, the "Buyer's Final
Closing Conditions" and Seller’s Final Closing Conditions and Buyer's Final
Closing Conditions shall hereinafter be referred to herein collectively as the
"Final Closing Conditions"):

 

(a)          Performance by Seller. The due performance by Seller of each and
every undertaking and agreement to be performed by it hereunder and the truth of
each representation and warranty made by Seller in this Agreement at the time as
of which the same is made and as of the Final Closing Date as if made on and as
of the Final Closing Date.

 

(b)          No Material Change. At the Final Closing there shall have been no
material adverse changes to the Soft Assets.

 

  26

 

 

(c)          No Disposition Or Encumbrance. During the Sunset Period Seller
shall not have disposed of any of the Soft Assets other than in the ordinary
course of business and with suitable replacements procured by Seller. Seller
shall not encumber any of the Soft Assets or suffer any lien to be imposed
thereon.

 

(d)          Fruit Growers Supply and Allied Packaging Liens. Seller shall have
diligently taken all actions, at Seller’s sole cost and expense, necessary to
cause the termination of the Fruit Growers Supply and Allied Packaging UCC liens
on the Purchased Assets on or before the Final Closing Date and, in any event,
Seller shall effect said termination as soon as practicable thereafter.

 

ARTICLE XVII

 

EFFECT OF FAILURE OF A CONDITION

 

17.1         Effect of Failure of a Condition The conditions described in
Section 16.1 are for the exclusive benefit of Seller and may be waived in whole
or in part by Seller only, at its sole option, by Seller's delivery of written
notice of such waiver to Buyer. The conditions described in Section 16.2 are for
the exclusive benefit of Buyer and may be waived in whole or in part by Buyer
only, at its sole option, by Buyer's delivery of written notice of such waiver
to Seller. In the event the Final Closing does not occur because any of the
Final Closing Conditions set forth in Article XVI are not satisfied or waived by
the party benefited thereby, and if the failure of such condition is not caused
by the default of either party, then the parties agree that this Agreement and
the Escrow shall thereupon be continued in full force and effect until such time
as said failed conditions have been satisfied or waived and the Final Closing
can occur.

 

ARTICLE XVIII

 

SELLER'S LIQUIDATED DAMAGES IF BUYER DEFAULTS

 

18.1         Seller's Liquidated Damages If Buyer Defaults BUYER AND SELLER
AGREE THAT IF THE INITIAL CLOSING FAILS TO OCCUR DUE TO THE MATERIAL DEFAULT OF
BUYER, IT WOULD BE IMPRACTICAL OR EXTREMELY DIFFICULT TO FIX SELLER'S ACTUAL
DAMAGES. BUYER AND SELLER AGREE THAT A REASONABLE ESTIMATE OF SELLER'S DAMAGES
IF THE INITIAL CLOSE OF ESCROW FAILS TO OCCUR DUE TO BUYER'S DEFAULT WOULD BE
THE SUM OF TWO MILLION FIVE HUNDRED THOUSAND DOLLARS ($2,500,000) (THE
“LIQUIDATED DAMAGES AMOUNT”). IN ADDITION, BUYER DESIRES TO LIMIT THE AMOUNT OF
DAMAGES FOR WHICH BUYER MIGHT BE LIABLE SHOULD BUYER BREACH THIS AGREEMENT, AND
SELLER DESIRES TO AVOID THE COSTS AND LENGTHY DELAYS THAT WOULD RESULT IF SELLER
WERE REQUIRED TO FILE A LAWSUIT TO COLLECT ITS DAMAGES FOR A BREACH OF THIS
AGREEMENT. THEREFORE, IF THE INITIAL CLOSING (AND CONSEQUENTLY THE FINAL
CLOSING) FAILS TO OCCUR DUE TO THE DEFAULT OF BUYER, THEN UPON THE WRITTEN
DEMAND OF SELLER THIS AGREEMENT AND THE ESCROW SHALL BE TERMINATED AND
CANCELLED. IN SUCH EVENT, (A) ESCROW HOLDER SHALL RETURN ALL DOCUMENTS AND
INSTRUMENTS TO THE PARTIES WHO DEPOSITED THE SAME, (B) ALL TITLE AND ESCROW
CANCELLATION CHARGES SHALL BE PAID BY BUYER, (C) ESCROW HOLDER SHALL IMMEDIATELY
AND WITHOUT FURTHER INSTRUCTION FROM BUYER PAY TO SELLER FROM BUYER’S FUNDS IN
ESCROW THE LIQUIDATED DAMAGES AMOUNT FOR BUYER'S FAILURE TO COMPLETE THE
PURCHASE OF THE PROPERTY. SELLER'S SOLE AND EXCLUSIVE REMEDY IN THE EVENT OF
BUYER'S DEFAULT SHALL BE LIMITED TO THE LIQUIDATED DAMAGES AMOUNT AND SELLER
HEREBY WAIVES ALL OTHER CLAIMS FOR DAMAGES OR RELIEF AT LAW OR IN EQUITY
(INCLUDING, WITHOUT LIMITATION, ANY RIGHTS TO SPECIFIC PERFORMANCE THAT SELLER
MAY HAVE PURSUANT TO CALIFORNIA CIVIL CODE SECTIONS 1680 OR 3389, OR OTHERWISE).

 

            Seller's Initials   Buyer's Initials  

 

  27

 

 

ARTICLE XIX

 

FINAL CLOSING; FINAL CLOSING OBLIGATIONS

 

19.1         Close of Final Closing. The Final Closing shall take place through
Escrow on the Final Closing Date. Final Closing shall be conditional on
satisfaction or waiver of the Conditions to Final Closing of each party, and
Buyer and Seller carrying out their Final Closing Obligations provided in
Section 19.2 and 19.3 below.

 

19.2         Delivery by Seller to Buyer. At the Final Closing and subject to
the terms and conditions herein contained, Seller shall execute and deliver, or
cause to be executed and delivered, to Escrow the following:

 

(a)          A Bill of Sale and General Assignment in the form of Exhibit F,
attached hereto, and such other assignments and instruments as may be required
transferring to Buyer ownership of all of Seller's right, title and interest in
and to the Soft Assets, including assignments of all applicable warranties with
respect to any of the Soft Assets.

 

(b)          A Trademark/Trade Name Assignment by Seller in the form of Exhibit
G, attached hereto.

 

 

19.3         Delivery by Buyer at Final Closing. At the Final Closing and
subject to the terms and conditions herein contained, Buyer shall execute and
deliver, or cause to be executed and delivered, to Seller the following:

 

  28

 

 

(a)          Closing Payment. Buyer's share of any Escrow closing costs,, sales
and use taxes and prorations in the amount determined by Escrow Holder, shall be
delivered to Escrow Holder by Buyer by wire transfer in immediately available
funds not later than one business day immediately prior to the Final Closing
Date.

 

(b)          Closing Statement. A Closing Statement acceptable to Seller,
executed by Buyer.

 

19.4         (a)          Disbursements and Other Actions by Escrow Holder. Upon
the satisfaction of the Closing Conditions for the Final Closing, and when all
required funds and documents have been deposited into the Escrow, Escrow Holder
shall promptly undertake all of the following:

 

(i)          Date, as of the Final Closing, all instruments calling for a date;

 

(ii)         Deliver to Buyer copies of the Bill of Sale and General Assignment
and the Trademark/Trade Name Assignment deposited in Escrow pursuant to Section
19.2, hereof.

 

(iii)        Deduct from the Seller’s proceeds (i.e. the Soft Assets Purchase
Price and any other proceeds due Seller from Escrow including but not limited to
the Escrow Withdrawal Liability Holdback and/or the Escrow Rent Holdback) all
items chargeable to the account of Seller, if any, pursuant to the Closing
Statement approved by Buyer and Seller including, without limitation, Seller's
share of any Escrow closing costs and prorations (which amount is referred to as
the "Net Amount") and disburse the Net Amount of the Seller’s proceeds to Seller
promptly upon the Final Close of Escrow.

 

(b)          Possession of Purchased Assets. Except as otherwise provided for
herein, upon completion of the Final Closing, possession of the Hard Assets and
the Soft Assets shall be delivered to Buyer free and clear of any possessory
interests whatsoever. Seller shall provide Buyer with keys to all exterior
entrances of the Property and all locked interior spaces, cabinets, vehicles and
equipment which are part of the Hard Assets. In the event that any personal
property which is not part of the Hard Assets and not otherwise properly located
on the Property (such as Seller’s personal property to be used in connection
with Seller’s Business after the Final Closing), Seller shall promptly remove
the same at Seller’s sole cost and expense.

 

19.5         Transaction Documents; Further Assurances.

 

(a)          For purposes of this Agreement, "Transaction Documents" shall mean
this Agreement, together with all schedules and exhibits hereto and thereto, and
all agreements and documents required to be entered into or delivered pursuant
hereto or thereto, including, without limitation the Lease, the Bill of Sale and
General Assignment, and the Trademark/Trade Name Assignment.

 

  29

 

 

(b)          In addition to the execution and delivery of the Transaction
Documents, and the actions, documents and instruments specifically required to
be taken or delivered hereby and thereby, Seller and Buyer shall execute and
deliver such other instruments and take such other actions as the other party or
its counsel may reasonably request in order to complete the transactions
contemplated by this Agreement.

 

19.6         Buyer Assumption of Condition of Purchased Assets; Buyer Release.

 

(a)           As provided for in Section 3.6, hereof, Buyer is acquiring the
Purchased Assets in “AS-IS, WHERE-IS” condition, subject only to Seller’s
express representations and warranties contained in this Agreement.

 

(b)          Buyer is and will be relying strictly and solely upon the
inspections and examinations of the Purchased Assets by Buyer and Buyer’s agents
and officers and the advice and counsel of such agents and officers, and the
Buyer is and will be fully satisfied that the Purchase Price is fair and
adequate consideration for the Property. Except for Seller’s express written
representations contained herein, Seller is not making and has not made any
warranties or representations with respect to the Purchased Assets as an
inducement to the Buyer to enter into this Agreement or to thereafter purchase
the Purchased Assets. After the Initial Closing and except for Seller’s express
duty hereunder to indemnify Buyer, Buyer shall assume the full risk of any loss
or damage occasioned by any fact, circumstance, condition or defect pertaining
to the physical or legal condition of the Hard Assets. After the Final Closing
and except for Seller’s express duty hereunder to indemnify Buyer, Buyer shall
assume the full risk of any loss or damage occasioned by any fact, circumstance,
condition or defect pertaining to the physical or legal condition of the Soft
Assets. As of the end of the Due Diligence Period, Buyer has fully satisfied
itself with respect to all applicable laws, statutes, regulations and
requirements of all governmental bodies and agencies concerning the sale, use,
development, operation or suitability of the Purchased Assets, including but not
limited to, applicable zoning and other governmental land use regulations and
requirements relating to the use of the Property.

 

(c)          Except for Seller’s express written representations and covenants
contained herein, upon Buyer's purchase of the Purchased Assets, Buyer shall and
hereby does waive, relinquish and release Seller, and its partners, officers,
directors, employees, agents, trustees, accountants, parents, subsidiaries,
attorneys, shareholders, successors and all other persons acting for, under or
in concert with the others, past and present, of and from any and all claims,
demands, actions, causes of action, obligations, damages, liabilities, losses,
costs or expenses, including attorney fees, of any kind or nature whatsoever,
past or present arising from, related to or in connection with (i) the physical
and legal condition (including any construction defects, errors, omissions or
other conditions, latent or otherwise, and the presence in the soil, air,
structures and surface and subsurface waters of materials or substances that
have been or may in the future be determined to be hazardous substances or
otherwise toxic, hazardous, undesirable or subject to regulation and that may
need to be specially treated, handled and/or removed from the Purchased Assets
under current or future federal, state and local laws, regulations or
guidelines), valuation, salability or utility of the Purchased Assets, or the
suitability of the Purchased Assets for any purpose whatsoever, and (ii) any Due
Diligence Materials furnished by the Seller under or in connection with this
Agreement. Buyer expressly understands and acknowledges that it is possible that
unknown losses or claims exist or that present losses may have been
underestimated in amount or severity, and Buyer explicitly took that into
account in determining the consideration for the execution of this Agreement,
and a portion of said consideration, having been bargained for between the
parties with the knowledge of the possibility of such unknown losses or claims,
was given in exchange for a full accord, satisfaction and discharge of all such
losses or claims. Consequently, Buyer expressly waives all rights under
California Civil Code §1542, which provides that:

 

  30

 

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

(d)          Notwithstanding said Section 1542, Buyer agrees that this Agreement
shall act as a release of all future claims that may arise from the
above-described dispute and controversy, whether such claims are currently known
or unknown, foreseen or unforeseen, suspected or unsuspected, actual or
potential, absolute or contingent, pending or anticipated, including without
limitation, any claim for damages as yet not incurred; and Buyer intentionally
and specifically waives any rights Buyer may have under the provisions of said
Section 1542, as well as under any other statutes or common law principles of
similar effect, and Buyer assumes full responsibility for such injuries,
damages, losses or liabilities that Buyer may hereafter incur with respect to
such claims.

 

ARTICLE XX

 

INDEMNIFICATION; CLAIMS

 

20.1         Indemnification by Seller. From and after the Initial Closing Date
to the Indemnification Termination Dates, defined in Section 20.3, hereof,
applicable to Seller’s SRP Withdrawal Indemnity and the Sunkist License
Termination Indemnity and the Seller General Indemnity, defined below, Seller
shall indemnify and hold harmless Buyer and its affiliates, directors, officers
and employees from and against any and all losses, liabilities, expenses
(including actual attorneys' fees and disbursements and expenses of
investigation and defense), liens and other obligations (hereinafter
individually, a "Loss" and collectively, "Losses") that Buyer or any of its
affiliates, directors, officers, or employees may suffer or incur which directly
arise out of or directly result from (i) any claim asserted for any liability
with respect to the Sunkist Retirement Plan (“SRP Withdrawal Indemnity”), (ii)
any claim asserted for (1) any liability arising out of Seller's termination of
the Sunkist License Agreement pursuant to the terms of this Agreement (“Sunkist
License Termination Indemnity”), (2) any inaccuracy in or breach of any
representation or warranty of Seller contained in this Agreement or in any other
Transaction Document, (3) any breach of any covenant or agreement of Seller in
this Agreement or any other Transaction Document, or (4) any claim arising
directly out of Seller's Business operations or actions prior to the Final
Closing Date, including employee claims and claims by any grower for whom Seller
packed citrus fruit prior to the Final Closing (jointly the “Seller General
Indemnity”); provided, however, that (a) the cumulative indemnification
obligation of Seller for such Losses under Section 20.1(ii)(2) through (5),
hereof shall in no event exceed an aggregate amount equal to $3,000,000 (the
“Cap”); provided, further, however, (b) indemnification payments arising out of
or in connection with fraud or intentional misrepresentation or under Section
20.1(i) and (ii)(1) shall not be subject to the Cap, and (c) Seller will have no
liability for indemnification unless and until the aggregate Losses for which,
but for this limitation, Seller would be required to indemnify pursuant to
Section 20.1 hereof exceed $50,000 (the “Basket”), in which event Seller shall
be required to indemnify for all Losses and not only those in excess of the
Basket; provided, however, indemnification payments arising out of or in
connection with actual fraud or intentional misrepresentation or the breach of
Section 20.1(i) or 20.1 (ii) (1) shall not be subject to the Basket.

 

  31

 

 

20.2         Indemnification by Buyer.

 

(a)          From and after the Initial Closing Date to the Indemnification
Termination Date, defined in Section 20.3, hereof, applicable to the Buyer
General Indemnity, defined below, Buyer shall indemnify Seller, its partners,
principals, affiliates, and employees and hold them harmless from and against
any and all Losses that Seller or any of its partners, principals, affiliates,
and employees may suffer or incur (including actual attorneys' fees and
disbursements and expenses of investigation and defense) which arise out of or
result from (i) any inaccuracy in or breach of any representation, warranty or
covenant of Buyer contained in this Agreement or in any other Transaction
Document, or (ii) any breach of any covenant or agreement of Buyer contained in
this Agreement or in any other Transaction Document (jointly the “Buyer General
Indemnity”) .

 

(b)          The party making a claim under this Article XX is referred to as
the "Indemnified Party" and the party against whom such a claim is asserted
under this Article XX is referred to as the "Indemnifying Party."

 

20.3         Indemnification Periods; Liability Limitations.

 

(a)          The obligations of Seller and Buyer to indemnify and hold harmless
the other of them under Sections 20.1 and 20.2, hereof, shall terminate as
follows: (i)(1) with regard to Seller’s indemnity obligations in connection with
the SRP Withdrawal Indemnity upon the expiration of two years following the
Final Closing Date, and (2) with regard to Seller’s indemnity obligations in
connection with and the Sunkist License Termination Indemnity and the Seller
General Indemnity, upon the expiration of one year following the Final Closing
Date, and (ii) with regard to Buyers’ indemnity obligations in connection with
the Buyer General Indemnity, upon the expiration of one year following the Final
Closing Date (each an applicable “Indemnification Termination Date”) except as
to matters as to which Buyer or Seller, as the case may be, has made a claim for
indemnification on or prior to the applicable Indemnification Termination Date,
in which case the right to indemnification with respect thereto will survive
Indemnification Termination Date until such claim for indemnification is finally
resolved and any obligations with respect thereto are fully satisfied. In each
case, the period from the Initial Closing Date to the applicable Indemnification
Termination Date is referred to herein as the “Indemnification Period”).

 

(b)          Any action or legal proceeding seeking to enforce any provision of
this Agreement or any breach thereof or any negligent or intentional
misrepresentation by any party hereto, whether arising in law or in equity,
shall be brought no later than two (2) years after the Final Closing Date.

 

  32

 

 

(c)          Notwithstanding anything to the contrary contained in this Article
XX or in any other provision(s) of this Agreement, at all times following the
Final Closing Date, without limitation, Buyer shall indemnify Seller, its
partners, principals, affiliates, and employees and hold them harmless from and
against any and all Losses that Seller or any of its partners, principals,
affiliates, and employees may suffer or incur (including actual attorneys' fees
and disbursements and expenses of investigation and defense) which arise out of
or result from (i) Buyer's operations and activities subsequent to the Final
Closing Date, or (ii) the release of Hazardous Material or violation of any
Environmental Laws on the Property occurring after the Final Closing Date which
do not constitute a breach of Seller’s representations in Section 7.9, hereof.

 

20.4         Successor Liability. The indemnification obligation provided for in
this Article XX above shall be enforceable against the successors and assigns of
Seller or Buyer as the case may be.

 

20.5         Claims.

 

(a)          If any legal proceedings are instituted or any claim or demand is
asserted by any person prior to the end of the applicable Indemnification
Period, in respect of which an Indemnified Party may seek indemnification from
the Indemnifying Party pursuant to the provisions hereof, the Indemnified Party
shall promptly cause written notice (the "Claim Notice") of the assertion of any
such claim or demand to be made to the Indemnifying Party; provided, however,
that any failure to give such Claim Notice will not be deemed a waiver of any
rights of the Indemnified Party except to the extent the rights of the
Indemnifying Party are actually prejudiced thereby. The Indemnifying Party
shall, at its expense, defend against, negotiate and settle any such claim and
shall retain counsel (who shall be reasonably acceptable to the Indemnified
Party) and in such case the Indemnifying Party shall not be liable for the fees
and expenses of counsel employed by the Indemnified Party unless (x)‚ the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
retention of such counsel or (y) the named parties of any such proceeding
(including any impleaded parties) include both the Indemnifying Party and the
Indemnified Party and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them;
provided, however, that any Indemnified Party is hereby authorized, prior to the
date on which it receives written notice from the Indemnifying Party designating
counsel, to retain counsel, whose fees and expenses shall be at the expense of
the Indemnifying Party if indemnification is appropriate hereunder, to file any
motion, answer or other pleading and take such other action which it shall
reasonably deem necessary to protect its interests or those of the Indemnifying
Party until the date on which the Indemnified Party receives such notice from
the Indemnifying Party. The parties agree to cooperate fully with each other in
connection with the defense, negotiation and settlement of any such legal
proceeding, claim or demand; provided, however, that notwithstanding anything
contained herein to the contrary, a claim or demand shall not be settled by the
Indemnifying Party if (i) such settlement might have a material adverse effect
on the business, operations or condition (financial or otherwise) of the
Indemnified Party or (ii) the Losses to the Indemnified Party are not fully
covered by the indemnities provided herein. An Indemnifying Party shall be
subrogated to all rights and remedies of an Indemnified Party.

 

  33

 

 

(b)          In the event any Indemnified Party shall have a claim against any
Indemnifying Party hereunder that does not involve a claim or demand being
asserted against or sought to be collected from it by a third party, the
Indemnified Party shall send a Claim Notice with respect to such claim to the
Indemnifying Party. If the Indemnifying Party notifies the Indemnified Party
within thirty (30) days of receipt of the Claim Notice that it does not dispute
such claim, the amount of such claim shall be conclusively deemed a liability of
the Indemnifying Party hereunder.

 

(c)          So long as any right to indemnification exists pursuant to this
Article XX, the affected parties each agree to retain all books, records,
accounts, instruments and documents reasonably related to the Claim Notice. In
each instance the Indemnified party shall have the right to be kept fully
informed by the Indemnifying Party and its legal counsel with respect to any
legal proceedings, and vice versa. Any information or documents made available
to any party hereunder which information is designated as confidential by the
party providing such information and which is not otherwise generally available
to the public and not already within the knowledge of the party to whom the
information is provided (unless otherwise covered by the confidentiality
provisions of any other agreement among the parties hereto, or any of them) and,
except as may be required by applicable law, shall not be disclosed to any third
person (except for the representatives of the party being provided with the
information, in which event the party being provided with the information shall
request its representatives not to disclose any such information which is
otherwise required hereunder to be kept confidential).

 

20.6         Insurance. Notwithstanding anything to the contrary, for purposes
of determining the amount of any Losses, such amount shall be reduced by the
amount of any insurance proceeds actually received by the Indemnified Person in
respect of the Losses, net of any deductible amounts, costs of collection or
recovery, increases in premiums and expenses related thereto (collectively,
“Insurance Benefits”). No Indemnified Person shall be required to institute any
Action against any Third Party in such Indemnified Person’s efforts to collect
Insurance Benefits.         

 

ARTICLE XXI

 

GROWER RETENTION

 

21.1         Grower Retention. Seller makes no representations or warranties
that any of the citrus growers under contract with Seller (“Seller’s Growers”)
will contract with Buyer for packing their fruit following the Final Closing
Date. Seller shall have no obligation prior to or following the Final Closing to
encourage or otherwise influence in any way Seller’s Growers to pack their fruit
through Buyer after the Final Closing. Seller shall do nothing, either prior to
or subsequent to the Final Closing, to discourage Seller’s Growers from packing
their fruit through Buyer after the Final Closing.

 

  34

 

 

XXII

 

CONFIDENTIALITY

 

22.1         Confidentiality. The parties acknowledge that, subject to the
provisions of Sections 5.5 and 24.14 hereof. (i) the existence and provisions of
this Agreement and all communications, negotiations, documents and agreements
between the parties and the contents thereof are strictly confidential and (ii)
the Confidential Non-Disclosure Agreement dated February 1, 2018 executed by the
parties is in full force and effect, and continues to be fully applicable to the
transactions provided for in this Agreement and Escrow and continues to be
binding upon the parties in accordance with its terms.

 

ARTICLE XXIII

 

NOTICES

 

23.1         Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed or sent by facsimile or email, or sent by certified, registered or
express mail, postage prepaid, and shall be deemed given when so delivered
personally, telegraphed or telexed or sent by facsimile or email, or if mailed,
two (2) days after the date of mailing, to the following addresses (or such
other addresses as shall be specified by like notices):

 

  35

 

 

If to Buyer:

 

LIMONEIRA COMPANY

1141 Cummings Road

Santa Paula, CA 93060

Attn: Harold S. Edwards

 

With a copy to:

 

WALKER, WRIGHT, TYLER & WARD

445 South Figueroa St., Suite 3100

Los Angeles, CA 90071

Attn: Lawrence E. Stickney, Esq.

 

If to Seller:

 

OXNARD LEMON ASSOCIATES, LTD.

2001 Sunkist Circle

Oxnard, CA 93033

Attn: Amy Fukutomi

 

With a copy to:

 

ANDERSON KREBHIEL & BRYAN

4250 Palomino Circle

Westlake Village, CA 91362

Attn: William A. Anderson, Esq.

 

ARTICLE XXIV

 

MISCELLANEOUS

 

24.1         Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of California (regardless
of the laws that might be applicable under principles of conflict of laws).

 

24.2         Assignment. This Agreement may not be assigned by either party
without the prior written consent of the other party; provided, however, that
Buyer may assign any of its rights and obligations hereunder without the prior
consent of any Seller to any subsidiary of Buyer by written notice to Seller of
such assignment, after which the assignee shall have all of the rights and be
subject to all of the obligations hereunder, although Buyer shall not be
released from such obligations as a result of such assignment.

 

  36

 

 

24.3         Waiver. No waiver by any party, whether express or implied, or any
right under any provision of this Agreement shall constitute a waiver of such
party's right at any other time or a waiver of such party's rights under any
other provision of this Agreement, unless it is made in writing and signed by
the party waiving the condition. No failure by any party hereto to take any
action with respect to any breach of this Agreement or default by the other
party shall constitute a waiver of the other party's right to enforce any
provision of this Agreement or to take action with respect to such breach or
default or of any subsequent breach or default by such other party.

 

24.4         No Benefit to Others. The representations, warranties, covenants
and agreements contained in this Agreement are for the sole benefit of the
parties hereto and their successors and permitted assigns, except as otherwise
expressly provided herein, and they shall not be construed as conferring any
rights on any other persons.

 

24.5         Signatories. This Agreement shall be executed (i) on behalf of
Seller by its Managing General Partner and (ii) on behalf of Buyer by its
President, or any Senior Vice President, and its Secretary, or any Assistant
Secretary.

 

24.6         Successors. This Agreement shall be binding upon and inure to the
benefit of the Parties named herein and their respective successors and
permitted assigns.

 

24.7         Counterparts. This Agreement may be executed in one or more
counterparts (including by means of pdf, facsimile or other electronic
transmission), each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

24.8         Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

24.9         Entire Agreement; Amendments.

 

(a)          This Release sets forth the entire agreement between Buyer and
Seller and supersedes any and all prior or contemporaneous agreements or
understandings between Buyer and Seller pertaining to the subject matter hereof.
Buyer and Seller acknowledge (i) that no party, nor any attorney or other
representative of any party, has made any promise, representation or warranty
whatever, express or implied, not contained herein concerning the subject matter
hereof, and (ii) that neither Buyer nor Seller executed this Agreement in
reliance on any such promise, representation or warranty not contained herein.

 

(b)          No amendment of any provision of this Agreement shall be valid
unless the same shall be in writing and signed by Buyer and Seller.

 

24.10         Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

  37

 

 

24.11         Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation.

 

24.12         No Third-Party Beneficiaries. Except as set forth in Article XX
(Indemnification; Claims), this Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.

 

24.13         Attorneys’ Fees. If either party hereto fails to perform any of
its obligations under this Agreement or if a dispute arises between the parties
hereto concerning the meaning or interpretation of any provision of this
Agreement, then the defaulting party or the party not prevailing in such dispute
shall pay any and all costs and expenses incurred by the other party on account
of such default and/or in enforcing or establishing its rights hereunder,
including, without limitation, court costs and attorneys’ fees and
disbursements. Any such attorneys’ fees and other expenses incurred by either
party in enforcing a judgment in its favor under this Agreement shall be
recoverable separately from and in addition to any other amount included in such
judgment, and such attorneys’ fees obligation is intended to be severable from
the other provision of this Agreement and to survive and not be merged into any
such judgment

 

24.14         Disclosures. Except for Buyer's disclosures on Form 8-K, Buyer's
notification of NASDAQ and the Joint Press Release provided for above no
disclosures or public statements of anything relating or concerning this
Agreement, shall be made except upon the prior written approval of the other
Party, which approval shall not be unreasonably withheld.

 

24.15         Time is of the Essence. With regard to all dates and time periods
set forth or referred to in this Agreement, time is of the essence.

 

ARTICLE XXV

DULY APPROVED

 

25.1         Buyer and Seller Approval. This Agreement shall not be binding upon
either of the parties until duly approved by required action taken by both
Seller and by Buyer's Board of Directors and executed by the appropriate
authorized representatives of both.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates stated below.

 

[Signature Page on Page 39]

 

  38

 

 

SELLER   OXNARD LEMON ASSOCIATES, LTD  

 

By: Cam Lem Investors, Ltd., a California limited partnership   Managing General
Partner

 

  By: Cam Lem, Inc., a California corporation   its General Partner

 

  By: /s/ Amy Fukutomi       Amy Fukutomi, President  

 

Date:  July 24, 2018         BUYER   LIMONEIRA COMPANY         By: /s/ Harold S.
Edwards     Harold S. Edwards, President         By: /s/ Mark Palamountain    
Mark Palamountain, Secretary         Date: 7-24-18  

 

  39

 

 

ACCEPTANCE BY

ESCROW HOLDER

 

Chicago Title, Oxnard, agrees to (a) accept the foregoing ASSET PURCHASE
AGREEMENT AND ESCROW INSTRUCTIONS between Oxnard Lemon Associates, Ltd., a
California limited partnership, as Seller, and Limoneira Company, a Delaware
corporation, as Buyer (the "Agreement"), (b) be Escrow Holder under the
Agreement, (c) be bound by the Agreement in the performance of its duties as
Escrow Holder, and (d) certify that the date of Opening of Escrow pursuant to
Section 4.1 of this Agreement is      7/24/18     , 2018 and the Escrow No. is
     131 810687-12     .

 

  CHICAGO TITLE, OXNARD

 

  By: /s/ Lisa Rowlands    

"Escrow Holder"

CSEO

 

Date:      July 24     , 2018

 

  40

 

